Exhibit 10.4

 

SECURITY AGREEMENT

 

This Security Agreement is made as of August 28, 2003 by and between LAURUS
MASTER FUND, LTD., a Cayman Islands corporation (“Laurus”) and DIGITAL ANGEL
CORPORATION, a Delaware corporation (the “Company”).

 

BACKGROUND

 

Company has requested that Laurus make advances available to Company; and

 

Laurus has agreed to make such advances to Company on the terms and conditions
set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:

 


1.     (A)  GENERAL DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AGREEMENT SHALL
HAVE THE MEANINGS ASSIGNED TO THEM IN ANNEX A.

 


(B)  ACCOUNTING TERMS.  ANY ACCOUNTING TERMS USED IN THIS AGREEMENT WHICH ARE
NOT SPECIFICALLY DEFINED SHALL HAVE THE MEANINGS CUSTOMARILY GIVEN THEM IN
ACCORDANCE WITH GAAP AND ALL FINANCIAL COMPUTATIONS SHALL BE COMPUTED, UNLESS
SPECIFICALLY PROVIDED HEREIN, IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED.

 


(C)  OTHER TERMS.  ALL OTHER TERMS USED IN THIS AGREEMENT AND DEFINED IN THE
UCC, SHALL HAVE THE MEANING GIVEN THEREIN UNLESS OTHERWISE DEFINED HEREIN.

 


(D)  RULES OF CONSTRUCTION.  ALL SCHEDULES, ADDENDA, ANNEXES AND EXHIBITS HERETO
OR EXPRESSLY IDENTIFIED TO THIS AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE
AND TAKEN TOGETHER WITH THIS AGREEMENT CONSTITUTE BUT A SINGLE AGREEMENT.  THE
WORDS “HEREIN”, HEREOF” AND “HEREUNDER” OR OTHER WORDS OF SIMILAR IMPORT REFER
TO THIS AGREEMENT AS A WHOLE, INCLUDING THE EXHIBITS, ADDENDA, ANNEXES AND
SCHEDULES THERETO, AS THE SAME MAY BE FROM TIME TO TIME AMENDED, MODIFIED,
RESTATED OR SUPPLEMENTED, AND NOT TO ANY PARTICULAR SECTION, SUBSECTION OR
CLAUSE CONTAINED IN THIS AGREEMENT.  WHEREVER FROM THE CONTEXT IT APPEARS
APPROPRIATE, EACH TERM STATED IN EITHER THE SINGULAR OR PLURAL SHALL INCLUDE THE
SINGULAR AND THE PLURAL, AND PRONOUNS STATED IN THE MASCULINE, FEMININE OR
NEUTER GENDER SHALL INCLUDE THE MASCULINE, THE FEMININE AND THE NEUTER.  THE
TERM “OR” IS NOT EXCLUSIVE.  THE TERM “INCLUDING” (OR ANY FORM THEREOF) SHALL
NOT BE LIMITING OR EXCLUSIVE.  ALL REFERENCES TO STATUTES AND RELATED
REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY SUCCESSOR STATUTES AND
REGULATIONS.  ALL REFERENCES IN THIS AGREEMENT OR IN THE SCHEDULES, ADDENDA,
ANNEXES AND EXHIBITS TO THIS AGREEMENT TO SECTIONS, SCHEDULES, DISCLOSURE
SCHEDULES, EXHIBITS, AND ATTACHMENTS SHALL REFER TO THE CORRESPONDING SECTIONS,
SCHEDULES, DISCLOSURE SCHEDULES, EXHIBITS, AND ATTACHMENTS OF OR TO THIS
AGREEMENT.  ALL REFERENCES TO ANY INSTRUMENTS OR AGREEMENTS, INCLUDING
REFERENCES TO ANY OF THIS AGREEMENT OR

 

--------------------------------------------------------------------------------


 

the Ancillary Agreements shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.

 


2.     LOANS.

 


(A)   (I) SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN THE
ANCILLARY AGREEMENTS, LAURUS AGREES TO MAKE LOANS (THE “LOANS”) TO COMPANY FROM
TIME TO TIME DURING THE TERM WHICH, IN THE AGGREGATE AT ANY TIME OUTSTANDING,
WILL NOT EXCEED THE LESSER OF (X) (I) THE CAPITAL AVAILABILITY AMOUNT MINUS (II)
SUCH RESERVES AS LAURUS MAY REASONABLY IN ITS GOOD FAITH JUDGMENT DEEM PROPER
AND NECESSARY FROM TIME TO TIME (THE “RESERVES”) OR (Y) AN AMOUNT EQUAL TO (I)
THE BORROWING AVAILABILITY MINUS (II) THE RESERVES.  THE AMOUNT DERIVED AT ANY
TIME FROM SECTION 2(A)(I)(Y)(I) MINUS 2(A)(I)(Y)(II) SHALL BE REFERRED TO AS THE
“FORMULA AMOUNT”.  COMPANY SHALL EXECUTE AND DELIVER TO LAURUS ON THE CLOSING
DATE A MINIMUM BORROWING NOTE AND A REVOLVING NOTE EVIDENCING THE LOANS FUNDED
ON THE CLOSING DATE.  FROM TIME TO TIME THEREAFTER, COMPANY SHALL EXECUTE AND
DELIVER TO LAURUS IMMEDIATELY PRIOR TO THE FINAL FUNDING OF EACH ADDITIONAL
$1,000,000 TRANCHE OF LOANS (CALCULATED ON A CUMULATIVE BASIS FOR EACH SUCH
TRANCHE) AN ADDITIONAL MINIMUM BORROWING NOTE EVIDENCING SUCH TRANCHE, IN THE
FORM OF NOTE DELIVERED BY COMPANY TO LAURUS ON THE CLOSING DATE.

 


(II)           NOTWITHSTANDING THE LIMITATIONS SET FORTH ABOVE, IF REQUESTED BY
THE COMPANY, LAURUS RETAINS THE RIGHT TO LEND TO COMPANY FROM TIME TO TIME SUCH
AMOUNTS IN EXCESS OF SUCH LIMITATIONS AS LAURUS MAY DETERMINE IN ITS SOLE
DISCRETION.

 


(III)          COMPANY ACKNOWLEDGES THAT THE EXERCISE OF LAURUS’ DISCRETIONARY
RIGHTS HEREUNDER MAY RESULT DURING THE TERM IN ONE OR MORE INCREASES OR
DECREASES IN THE ADVANCE PERCENTAGES USED IN DETERMINING ACCOUNTS AVAILABILITY
AND COMPANY HEREBY CONSENTS TO ANY SUCH INCREASES OR DECREASES WHICH MAY LIMIT
OR RESTRICT ADVANCES REQUESTED BY COMPANY.

 


(IV)          IF COMPANY DOES NOT PAY ANY INTEREST, FEES, COSTS OR CHARGES TO
LAURUS WHEN DUE, COMPANY SHALL THEREBY BE DEEMED TO HAVE REQUESTED, AND LAURUS
IS HEREBY AUTHORIZED AT ITS DISCRETION TO MAKE AND CHARGE TO COMPANY’S ACCOUNT,
A LOAN TO COMPANY AS OF SUCH DATE IN AN AMOUNT EQUAL TO SUCH UNPAID INTEREST,
FEES, COSTS OR CHARGES.

 


(V)           IF THE COMPANY AT ANY TIME FAILS TO PERFORM OR OBSERVE ANY OF THE
COVENANTS CONTAINED IN THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, AFTER ANY
APPLICABLE NOTICE AND OPPORTUNITY TO CURE, LAURUS MAY, BUT NEED NOT, PERFORM OR
OBSERVE SUCH COVENANT ON BEHALF AND IN THE NAME, PLACE AND STEAD OF COMPANY (OR,
AT LAURUS’ OPTION, IN LAURUS’ NAME) AND MAY, BUT NEED NOT, TAKE ANY AND ALL
OTHER ACTIONS WHICH LAURUS MAY DEEM NECESSARY TO CURE OR CORRECT SUCH FAILURE
(INCLUDING THE PAYMENT OF TAXES, THE SATISFACTION OF LIENS, THE PERFORMANCE OF
OBLIGATIONS OWED TO ACCOUNT DEBTORS, LESSORS OR OTHER OBLIGORS, THE PROCUREMENT
AND MAINTENANCE OF INSURANCE, THE EXECUTION OF ASSIGNMENTS, SECURITY AGREEMENTS
AND FINANCING STATEMENTS, AND THE ENDORSEMENT OF INSTRUMENTS).  THE AMOUNT OF
ALL MONIES EXPENDED AND ALL COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND
LEGAL EXPENSES) INCURRED BY LAURUS IN CONNECTION WITH OR AS A RESULT OF THE
PERFORMANCE OR OBSERVANCE OF SUCH AGREEMENTS OR THE TAKING OF SUCH ACTION BY
LAURUS SHALL BE CHARGED TO COMPANY’S ACCOUNT AS A LOAN AND ADDED TO THE
OBLIGATIONS.  TO FACILITATE LAURUS’ PERFORMANCE OR OBSERVANCE OF SUCH COVENANTS
OF COMPANY, UPON THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT BEYOND
ANY APPLICABLE NOTICE AND


 

2

--------------------------------------------------------------------------------


 

cure period, the Company hereby irrevocably appoints Laurus, or Laurus’
delegate, acting alone, as Company’s attorney in fact (which appointment is
coupled with an interest) with the right (but not the duty) from time to time to
create, prepare, complete, execute, deliver, endorse or file in the name and on
behalf of Company any and all instruments, documents, assignments, security
agreements, financing statements, applications for insurance and other
agreements and writings required to be obtained, executed delivered or endorsed
by Company, but only until such Event of Default shall have been cured or waived
by Laurus.

 


(VI)          LAURUS WILL ACCOUNT TO COMPANY MONTHLY WITH A STATEMENT OF ALL
LOANS AND OTHER ADVANCES, CHARGES AND PAYMENTS MADE PURSUANT TO THIS AGREEMENT,
AND SUCH ACCOUNT RENDERED BY LAURUS SHALL BE DEEMED FINAL, BINDING AND
CONCLUSIVE UNLESS LAURUS IS NOTIFIED BY COMPANY IN WRITING TO THE CONTRARY
WITHIN FIFTEEN (15) DAYS OF THE DATE EACH ACCOUNT WAS RENDERED SPECIFYING THE
ITEM OR ITEMS TO WHICH OBJECTION IS MADE.

 


(VII)         DURING THE TERM, COMPANY MAY BORROW, PAY AND RE-BORROW LOANS IN
EXCESS OF THE MINIMUM BORROWING AMOUNT, ALL IN ACCORDANCE WITH THE TERMS AND
CONDITIONS HEREOF.

 


(VIII)        IF ANY ELIGIBLE ACCOUNT IS NOT PAID BY THE ACCOUNT DEBTOR WITHIN
ONE HUNDRED TWENTY (120) DAYS AFTER THE DATE THAT SUCH ELIGIBLE ACCOUNT WAS
INVOICED OR IF ANY ACCOUNT DEBTOR ASSERTS A DEDUCTION, DISPUTE, CONTINGENCY,
SET-OFF, OR COUNTERCLAIM WITH RESPECT TO ANY ELIGIBLE ACCOUNT, COMPANY SHALL
IMMEDIATELY REPLACE SUCH INELIGIBLE ACCOUNT WITH AN ELIGIBLE ACCOUNT OR
REIMBURSE LAURUS FOR THE AMOUNT OF THE LOAN MADE WITH RESPECT TO SUCH ELIGIBLE
ACCOUNT.

 

(b)           Minimum Borrowing Amount.  After a registration statement
registering the Registrable Securities has been declared effective by the SEC,
conversions of the Minimum Borrowing Amount into the Common Stock of the Company
may be initiated as set forth in the Note. From and after the date upon which
any outstanding principal of the Minimum Borrowing Amount (as evidenced by the
first Minimum Borrowing Note) is converted into Common Stock (the “First
Conversion Date”), (i) corresponding amounts of all outstanding Loans (not
attributable to the then outstanding Minimum Borrowing Amount) existing on or
made after the First Conversion Date will be aggregated until they reach the sum
of $1,000,000 and (ii) the Company will issue a new (serialized) Minimum
Borrowing Note to Laurus in respect of such $1,000,000 aggregation, and (iii)
the Company shall prepare and file a subsequent registration statement with the
SEC to register such subsequent Minimum Borrowing Note as set forth in the
Registration Rights Agreement.

 

3

--------------------------------------------------------------------------------


 


3.     REPAYMENT OF THE LOANS.  COMPANY (A) MAY PAY THE OBLIGATIONS IN EXCESS OF
THE MINIMUM BORROWING AMOUNT  FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THE NOTES (AND SECTION 16 HEREOF IF SUCH PREPAYMENT IS DUE TO A
TERMINATION OF THIS AGREEMENT); AND (B) SHALL REPAY ON THE EXPIRATION OF THE
TERM (I) THE THEN AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS MADE BY
LAURUS TO COMPANY HEREUNDER TOGETHER WITH ACCRUED AND UNPAID INTEREST, FEES AND
CHARGES AND (II) ALL OTHER AMOUNTS OWED LAURUS UNDER THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS.  ANY PAYMENTS OF PRINCIPAL, INTEREST, FEES OR ANY OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT SHALL BE MADE PRIOR
TO 12:00 NOON (NEW YORK TIME) ON THE DUE DATE THEREOF IN IMMEDIATELY AVAILABLE
FUNDS.

 


4.     PROCEDURE FOR LOANS.  COMPANY MAY BY WRITTEN NOTICE REQUEST A BORROWING
OF LOANS PRIOR TO 9:30 A.M. (NEW YORK TIME) ON THE BUSINESS DAY OF ITS REQUEST
TO INCUR, ON THAT DAY, A LOAN.  TOGETHER WITH EACH REQUEST FOR A LOAN (OR AT
SUCH OTHER INTERVALS AS LAURUS MAY REQUEST), COMPANY SHALL DELIVER TO LAURUS A
BORROWING BASE CERTIFICATE IN THE FORM OF EXHIBIT A, WHICH SHALL BE CERTIFIED AS
TRUE AND CORRECT BY THE PRESIDENT OR CHIEF FINANCIAL  OFFICER OF COMPANY
TOGETHER WITH ALL SUPPORTING DOCUMENTATION RELATING THERETO.  ALL LOANS SHALL BE
DISBURSED FROM WHICHEVER OFFICE OR OTHER PLACE LAURUS MAY DESIGNATE FROM TIME TO
TIME AND SHALL BE CHARGED TO COMPANY’S ACCOUNT ON LAURUS’ BOOKS.  THE PROCEEDS
OF EACH LOAN MADE BY LAURUS SHALL BE MADE AVAILABLE TO COMPANY ON THE BUSINESS
DAY SO REQUESTED IN ACCORDANCE WITH THE TERMS OF THIS SECTION 4 BY WAY OF CREDIT
TO COMPANY’S OPERATING ACCOUNT MAINTAINED WITH SUCH BANK AS COMPANY DESIGNATED
TO LAURUS.  ANY AND ALL OBLIGATIONS DUE AND OWING HEREUNDER MAY BE CHARGED TO
COMPANY’S ACCOUNT AND SHALL CONSTITUTE LOANS.

 


5.     INTEREST AND PAYMENTS.

 


(A)   INTEREST.

 


(I)            EXCEPT AS MODIFIED BY SECTION 5(A)(III) BELOW, FROM AND AFTER THE
DATE HEREOF, THE COMPANY SHALL PAY INTEREST AT THE CONTRACT RATE ON THE UNPAID
PRINCIPAL BALANCE OF EACH LOAN UNTIL SUCH TIME AS SUCH LOAN IS COLLECTED IN FULL
IN GOOD FUNDS IN DOLLARS OF THE UNITED STATES OF AMERICA; SUCH INTEREST PAYMENTS
SHALL BE DUE AND PAYABLE ON THE FIRST BUSINESS DAY OF EACH MONTH DURING THE TERM
AND EACH RENEWAL TERM, IF ANY

 


(II)           INTEREST AND PAYMENTS SHALL BE COMPUTED ON THE BASIS OF ACTUAL
DAYS ELAPSED IN A YEAR OF 360 DAYS.  AT LAURUS’ OPTION, IF NOT OTHERWISE PAID BY
THE COMPANY, LAURUS MAY CHARGE COMPANY ACCOUNT FOR  INTEREST PAYMENTS DUE
HEREUNDER.

 


(III)          EFFECTIVE UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT AND FOR SO
LONG AS ANY EVENT OF DEFAULT SHALL BE CONTINUING, THE CONTRACT RATE SHALL
AUTOMATICALLY BE INCREASED BY FIVE PERCENT (5%) PER ANNUM (SUCH INCREASED RATE,
THE “DEFAULT RATE”), AND ALL OUTSTANDING OBLIGATIONS, INCLUDING UNPAID INTEREST,
SHALL CONTINUE TO ACCRUE INTEREST FROM THE DATE OF SUCH EVENT OF DEFAULT AT THE
DEFAULT RATE APPLICABLE TO SUCH OBLIGATIONS.

 


(IV)          IN NO EVENT SHALL THE AGGREGATE INTEREST PAYABLE HEREUNDER EXCEED
THE MAXIMUM RATE PERMITTED UNDER ANY APPLICABLE LAW OR REGULATION, AS IN EFFECT
FROM TIME TO TIME (THE “MAXIMUM LEGAL RATE”) AND IF ANY PROVISION OF THIS
AGREEMENT OR ANCILLARY AGREEMENT IS

 

4

--------------------------------------------------------------------------------


 

in contravention of any such law or regulation, interest payable under this
Agreement and each Ancillary Agreement shall be computed on the basis of the
Maximum Legal Rate (so that such interest will not exceed the Maximum Legal
Rate).

 


(V)           COMPANY SHALL PAY PRINCIPAL, INTEREST AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER, OR UNDER ANY ANCILLARY AGREEMENT, WITHOUT ANY DEDUCTION
WHATSOEVER, INCLUDING ANY DEDUCTION FOR ANY SET-OFF OR COUNTERCLAIM.

 


(B)   PAYMENTS.

 


(I)            CLOSING/ANNUAL PAYMENTS.  UPON EXECUTION OF THIS AGREEMENT BY
COMPANY AND LAURUS, COMPANY SHALL PAY TO LAURUS CAPITAL MANAGEMENT, LLC A
CLOSING PAYMENT IN AN AMOUNT EQUAL TO THREE AND ONE HALF PERCENT (3.5%) OF THE
CAPITAL AVAILABILITY AMOUNT.  ON EACH ANNIVERSARY OF THE CLOSING DATE, COMPANY
SHALL PAY TO LAURUS CAPITAL MANAGEMENT, LLC AN ANNUAL PAYMENT EQUAL TO ONE
QUARTER PERCENT (.25%) OF THE CAPITAL AVAILABILITY AMOUNT.  SUCH PAYMENTS SHALL
BE DEEMED FULLY EARNED ON THE CLOSING DATE AND SHALL NOT BE SUBJECT TO REBATE OR
PRORATION FOR ANY REASON.

 


(II)           OVERADVANCE PAYMENT.  WITHOUT AFFECTING LAURUS’ RIGHTS HEREUNDER
IN THE EVENT THE LOANS EXCEED THE AMOUNTS PERMITTED BY SECTION 2
(“OVERADVANCES”), IN THE EVENT AN OVERADVANCE OCCURS ALL SUCH OVERADVANCES SHALL
BEAR INTEREST AT AN ANNUAL  RATE EQUAL TO FIVE  PERCENT (5%) IN EXCESS OF THE
THEN APPLICABLE CONTRACT AMOUNT FOR EACH MONTH OR PORTION THEREOF AS SUCH
AMOUNTS SHALL BE OUTSTANDING.

 


(III)          UNUSED LINE PAYMENT.  IF, FOR ANY MONTH, THE AVERAGE OUTSTANDING
REVOLVING CREDIT ADVANCES (THE “AVERAGE REVOLVING AMOUNT”) ARE LESS THAN THE
CAPITAL AVAILABILITY AMOUNT, THE COMPANY SHALL PAY TO LAURUS AT THE END OF SUCH
MONTH A PAYMENT (CALCULATED ON A PER ANNUM BASIS) IN AN AMOUNT EQUAL TO ONE HALF
PERCENT (0.50%) PER ANNUM OF THE AMOUNT BY WHICH THE CAPITAL AVAILABILITY AMOUNT
EXCEEDS THE AVERAGE REVOLVING AMOUNT.  NOTWITHSTANDING THE FOREGOING, ANY UNPAID
FEES SHALL BE IMMEDIATELY DUE AND PAYABLE UPON TERMINATION OF THIS AGREEMENT.

 


(IV)          FINANCIAL INFORMATION DEFAULT.  WITHOUT AFFECTING LAURUS’ OTHER
RIGHTS AND REMEDIES, IN THE EVENT COMPANY FAILS TO DELIVER THE FINANCIAL
INFORMATION REQUIRED BY SECTION 11 ON OR BEFORE THE DATE REQUIRED BY THIS
AGREEMENT, COMPANY SHALL PAY LAURUS A FEE IN THE AMOUNT OF $500.00 PER WEEK (OR
PORTION THEREOF) FOR EACH SUCH FAILURE UNTIL SUCH FAILURE IS CURED TO LAURUS’
SATISFACTION OR WAIVED IN WRITING BY LAURUS.  SUCH FEE SHALL BE CHARGED TO
COMPANY’S ACCOUNT UPON THE OCCURRENCE OF EACH SUCH FAILURE.

 


6.     SECURITY INTEREST.

 


(A)   TO SECURE THE PROMPT PAYMENT TO LAURUS OF THE OBLIGATIONS, COMPANY HEREBY
ASSIGNS, PLEDGES AND GRANTS TO LAURUS A CONTINUING SECURITY INTEREST IN AND LIEN
UPON ALL OF THE COLLATERAL.  ALL OF COMPANY’S BOOKS AND RECORDS RELATING TO THE
COLLATERAL SHALL, UNTIL DELIVERED TO OR REMOVED BY LAURUS, BE KEPT BY COMPANY IN
TRUST FOR LAURUS UNTIL ALL OBLIGATIONS HAVE BEEN PAID IN FULL.  EACH
CONFIRMATORY ASSIGNMENT SCHEDULE OR OTHER FORM OF ASSIGNMENT HEREAFTER EXECUTED
BY COMPANY SHALL BE DEEMED TO INCLUDE THE FOREGOING GRANT, WHETHER OR NOT THE
SAME APPEARS THEREIN.

 


5

--------------------------------------------------------------------------------


 


(B)   COMPANY HEREBY (I) AUTHORIZES LAURUS TO FILE ANY FINANCING STATEMENTS,
CONTINUATION STATEMENTS OR AMENDMENTS THERETO THAT (X) INDICATE THE COLLATERAL
(1) AS ALL ASSETS OF COMPANY (OR ANY PORTION OF COMPANY’S ASSETS) OR WORDS OF
SIMILAR EFFECT, REGARDLESS OF WHETHER ANY PARTICULAR ASSET COMPRISED IN THE
COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9 OF THE UCC OF SUCH JURISDICTION,
OR (2) AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH GREATER DETAIL, AND (Y)
CONTAIN ANY OTHER INFORMATION REQUIRED BY PART 5 OF ARTICLE 9 OF THE UCC FOR THE
SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT, CONTINUATION
STATEMENT OR AMENDMENT AND (II) RATIFIES ITS AUTHORIZATION FOR LAURUS TO HAVE
FILED ANY INITIAL FINANCIAL STATEMENTS, OR AMENDMENTS THERETO IF FILED PRIOR TO
THE DATE HEREOF.  COMPANY ACKNOWLEDGES THAT IT IS NOT AUTHORIZED TO FILE ANY
FINANCING STATEMENT OR AMENDMENT OR TERMINATION STATEMENT WITH RESPECT TO ANY
FINANCING STATEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS AND AGREES THAT
IT WILL NOT DO SO WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS, SUBJECT TO
COMPANY’S RIGHTS UNDER SECTION 9-509(D)(2) OF THE UCC.

 


(C)   COMPANY HEREBY GRANTS TO LAURUS AN IRREVOCABLE, NON-EXCLUSIVE LICENSE
(EXERCISABLE UPON THE TERMINATION OF THIS AGREEMENT DUE TO AN OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT WITHOUT PAYMENT OF ROYALTY OR
OTHER COMPENSATION TO COMPANY) TO USE, TRANSFER, LICENSE OR SUBLICENSE ANY
INTELLECTUAL PROPERTY NOW OWNED, LICENSED TO, OR HEREAFTER ACQUIRED BY COMPANY,
AND WHEREVER THE SAME MAY BE LOCATED, AND INCLUDING IN SUCH LICENSE ACCESS TO
ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO
ALL COMPUTER AND AUTOMATIC MACHINERY SOFTWARE AND PROGRAMS USED FOR THE
COMPILATION OR PRINTOUT THEREOF, AND REPRESENTS, PROMISES AND AGREES THAT ANY
SUCH LICENSE OR SUBLICENSE IS NOT AND WILL NOT BE IN CONFLICT WITH THE
CONTRACTUAL OR COMMERCIAL RIGHTS OF ANY THIRD PERSON; PROVIDED, THAT SUCH
LICENSE WILL TERMINATE ON THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT IN
FULL OF ALL OBLIGATIONS.

 


7.     REPRESENTATIONS, WARRANTIES AND COVENANTS CONCERNING THE COLLATERAL. 
COMPANY REPRESENTS, WARRANTS (EACH OF WHICH SUCH REPRESENTATIONS AND WARRANTIES
SHALL BE DEEMED REPEATED UPON THE MAKING OF EACH REQUEST FOR A LOAN AND MADE AS
OF THE TIME OF EACH AND EVERY LOAN HEREUNDER) AND COVENANTS AS FOLLOWS:

 


(A)   ALL OF THE COLLATERAL (I) IS OWNED BY COMPANY FREE AND CLEAR OF ALL LIENS
(INCLUDING ANY CLAIMS OF INFRINGEMENT) EXCEPT THOSE IN LAURUS’ FAVOR AND
PERMITTED LIENS AND (II) IS NOT SUBJECT TO ANY AGREEMENT PROHIBITING THE
GRANTING OF A LIEN OR REQUIRING NOTICE OF OR CONSENT TO THE GRANTING OF A LIEN.

 


(B)   COMPANY SHALL NOT ENCUMBER, MORTGAGE, PLEDGE, ASSIGN OR GRANT ANY LIEN IN
ANY COLLATERAL OF COMPANY OR ANY OF COMPANY’S OTHER ASSETS TO ANYONE OTHER THAN
LAURUS AND EXCEPT FOR PERMITTED LIENS.

 


(C)   THE LIENS GRANTED PURSUANT TO THIS AGREEMENT, UPON COMPLETION OF THE
FILINGS AND OTHER ACTIONS LISTED ON EXHIBIT 7(C) (WHICH, IN THE CASE OF ALL
FILINGS AND OTHER DOCUMENTS REFERRED TO IN SAID EXHIBIT, HAVE BEEN DELIVERED TO
LAURUS IN DULY EXECUTED FORM) CONSTITUTE VALID PERFECTED SECURITY INTERESTS IN
ALL OF THE COLLATERAL IN FAVOR OF LAURUS AS SECURITY FOR THE PROMPT AND COMPLETE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, ENFORCEABLE IN ACCORDANCE WITH THE
TERMS HEREOF AGAINST ANY AND ALL CREDITORS OF AND ANY PURCHASERS FROM COMPANY
AND SUCH SECURITY INTEREST IS PRIOR TO ALL OTHER LIENS IN EXISTENCE ON THE DATE
HEREOF.

 

6

--------------------------------------------------------------------------------


 


(D)   NO EFFECTIVE SECURITY AGREEMENT, MORTGAGE, DEED OF TRUST, FINANCING
STATEMENT, EQUIVALENT SECURITY OR LIEN INSTRUMENT OR CONTINUATION STATEMENT
COVERING ALL OR ANY PART OF THE COLLATERAL IS OR WILL BE ON FILE OR OF RECORD IN
ANY PUBLIC OFFICE, EXCEPT THOSE RELATING TO PERMITTED LIENS.

 


(E)   COMPANY SHALL NOT DISPOSE OF ANY OF THE COLLATERAL WHETHER BY SALE, LEASE
OR OTHERWISE EXCEPT FOR THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS
AND FOR THE DISPOSITION OR TRANSFER IN THE ORDINARY COURSE OF BUSINESS DURING
ANY FISCAL YEAR OF OBSOLETE AND WORN-OUT EQUIPMENT HAVING AN AGGREGATE FAIR
MARKET VALUE OF NOT MORE THAN $25,000 AND ONLY TO THE EXTENT THAT (I) THE
PROCEEDS OF ANY SUCH DISPOSITION ARE USED TO ACQUIRE REPLACEMENT EQUIPMENT WHICH
IS SUBJECT TO LAURUS’ FIRST PRIORITY SECURITY INTEREST OR (II) FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT THE PROCEEDS OF WHICH ARE REMITTED TO LAURUS
TO BE HELD AS CASH COLLATERAL FOR THE OBLIGATIONS.

 


(F)    COMPANY SHALL DEFEND THE RIGHT, TITLE AND INTEREST OF LAURUS IN AND TO
THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER, AND
TAKE SUCH ACTIONS, INCLUDING (I) ALL ACTIONS NECESSARY TO GRANT LAURUS “CONTROL”
OF ANY INVESTMENT PROPERTY, DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS OR
ELECTRONIC CHATTEL PAPER OWNED BY COMPANY, WITH ANY AGREEMENTS ESTABLISHING
CONTROL TO BE IN FORM AND SUBSTANCE SATISFACTORY TO LAURUS, (II) THE PROMPT (BUT
IN NO EVENT LATER THAN TWO BUSINESS DAYS FOLLOWING LAURUS’ REQUEST THEREFOR)
DELIVERY TO LAURUS OF ALL ORIGINAL INSTRUMENTS, CHATTEL PAPER, NEGOTIABLE
DOCUMENTS AND CERTIFICATED STOCK OWNED BY A COMPANY (IN EACH CASE, ACCOMPANIED
BY STOCK POWERS, ALLONGES OR OTHER INSTRUMENTS OF TRANSFER EXECUTED IN BLANK),
(III) NOTIFICATION OF LAURUS’ INTEREST IN COLLATERAL AT LAURUS’ REQUEST, AND
(IV) THE INSTITUTION OF LITIGATION AGAINST THIRD PARTIES AS SHALL BE PRUDENT IN
ORDER TO PROTECT AND PRESERVE COMPANY’S AND LAURUS’ RESPECTIVE AND SEVERAL
INTERESTS IN THE COLLATERAL.

 


(G)   COMPANY SHALL PROMPTLY, AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS
AFTER THE SAME IS ACQUIRED BY IT, NOTIFY LAURUS OF ANY COMMERCIAL TORT CLAIM (AS
DEFINED IN THE UCC) ACQUIRED BY IT AND UNLESS OTHERWISE CONSENTED BY LAURUS,
COMPANY SHALL ENTER INTO A SUPPLEMENT TO THIS AGREEMENT GRANTING TO LAURUS A
LIEN IN SUCH COMMERCIAL TORT CLAIM.

 


(H)   COMPANY SHALL PLACE NOTATIONS UPON ITS BOOKS AND RECORDS AND ANY FINANCIAL
STATEMENT OF COMPANY TO DISCLOSE LAURUS’ LIEN IN THE COLLATERAL.

 


(I)    IF COMPANY RETAINS POSSESSION OF ANY CHATTEL PAPER OR INSTRUMENT WITH
LAURUS’ CONSENT, SUCH CHATTEL PAPER AND INSTRUMENTS SHALL BE MARKED WITH THE
FOLLOWING LEGEND:  “THIS WRITING AND OBLIGATIONS EVIDENCED OR SECURED HEREBY ARE
SUBJECT TO THE SECURITY INTEREST OF LAURUS MASTER FUND, LTD.”

 


(J)    COMPANY SHALL PERFORM IN A REASONABLE TIME ALL OTHER STEPS REQUESTED BY
LAURUS TO CREATE AND MAINTAIN IN LAURUS’ FAVOR A VALID PERFECTED FIRST LIEN IN
ALL COLLATERAL SUBJECT ONLY TO PERMITTED LIENS.

 


(K)   COMPANY SHALL NOTIFY LAURUS PROMPTLY AND IN ANY EVENT WITHIN TWO (2)
BUSINESS DAYS AFTER OBTAINING KNOWLEDGE THEREOF (I) OF ANY EVENT OR CIRCUMSTANCE
THAT TO COMPANY’S KNOWLEDGE WOULD CAUSE LAURUS TO CONSIDER ANY THEN EXISTING
ACCOUNT AS NO LONGER

 


7

--------------------------------------------------------------------------------


 

constituting an Eligible Account and/or any then existing Inventory as no longer
constituting Eligible Inventory; (ii) of any material delay in Company’s
performance of any of its obligations to any Account Debtor; (iii) of any
assertion by any Account Debtor of any material claims, offsets or
counterclaims; (iv) of any allowances, credits and/or monies granted by Company
to any Account Debtor; (v) of all material adverse information relating to the
financial condition of an Account Debtor; (vi) of any material return of goods;
and (vii) of any loss, damage or destruction of any of the Collateral.

 


(L)    ALL ACCOUNTS (I) REPRESENT COMPLETE BONA FIDE TRANSACTIONS WHICH REQUIRE
NO FURTHER ACT UNDER ANY CIRCUMSTANCES ON COMPANY’S PART TO MAKE SUCH ACCOUNTS
PAYABLE BY THE ACCOUNT DEBTORS, (II) ARE NOT SUBJECT TO ANY PRESENT, FUTURE
CONTINGENT OFFSETS OR COUNTERCLAIMS, AND (III) DO NOT REPRESENT BILL AND HOLD
SALES, CONSIGNMENT SALES, GUARANTEED SALES, SALE OR RETURN OR OTHER SIMILAR
UNDERSTANDINGS OR OBLIGATIONS OF ANY AFFILIATE OR SUBSIDIARY OF COMPANY. COMPANY
HAS NOT MADE, AND WILL NOT MAKE ANY AGREEMENT WITH ANY ACCOUNT DEBTOR FOR ANY
EXTENSION OF TIME FOR THE PAYMENT OF ANY ACCOUNT, ANY COMPROMISE OR SETTLEMENT
FOR LESS THAN THE FULL AMOUNT THEREOF, ANY RELEASE OF ANY ACCOUNT DEBTOR FROM
LIABILITY THEREFOR, OR ANY DEDUCTION THEREFROM EXCEPT A DISCOUNT OR ALLOWANCE
FOR PROMPT OR EARLY PAYMENT ALLOWED BY COMPANY IN THE ORDINARY COURSE OF ITS
BUSINESS CONSISTENT WITH HISTORICAL PRACTICE AND AS PREVIOUSLY DISCLOSED TO
LAURUS IN WRITING.

 


(M)  COMPANY SHALL KEEP AND MAINTAIN ITS EQUIPMENT IN GOOD OPERATING CONDITION,
EXCEPT FOR ORDINARY WEAR AND TEAR, AND SHALL MAKE ALL NECESSARY REPAIRS AND
REPLACEMENTS THEREOF SO THAT THE VALUE AND OPERATING EFFICIENCY SHALL AT ALL
TIMES BE MAINTAINED AND PRESERVED.  COMPANY SHALL NOT PERMIT ANY SUCH ITEMS TO
BECOME A FIXTURE TO REAL ESTATE OR ACCESSIONS TO OTHER PERSONAL PROPERTY.

 


(N)   COMPANY SHALL MAINTAIN AND KEEP ALL OF ITS BOOKS AND RECORDS CONCERNING
THE COLLATERAL AT COMPANY’S EXECUTIVE OFFICES LISTED IN EXHIBIT 12(D).

 


(O)   COMPANY SHALL MAINTAIN AND KEEP THE TANGIBLE COLLATERAL AT THE ADDRESSES
LISTED IN EXHIBIT 12(D), PROVIDED, THAT COMPANY MAY CHANGE SUCH LOCATIONS OR
OPEN A NEW LOCATION, PROVIDED THAT COMPANY PROVIDES LAURUS AT LEAST THIRTY (30)
DAYS PRIOR WRITTEN NOTICE OF SUCH CHANGES OR NEW LOCATION AND (II) PRIOR TO SUCH
CHANGE OR OPENING OF A NEW LOCATION IT EXECUTES AND DELIVERS TO LAURUS SUCH
AGREEMENTS AS LAURUS MAY REQUEST, INCLUDING LANDLORD AGREEMENTS, MORTGAGEE
AGREEMENTS AND WAREHOUSE AGREEMENTS, EACH IN FORM AND SUBSTANCE SATISFACTORY TO
LAURUS.

 


(P)   EXHIBIT 7(P) LISTS ALL BANKS AND OTHER FINANCIAL INSTITUTIONS AT WHICH
COMPANY MAINTAINS DEPOSITS AND/OR OTHER ACCOUNTS, AND SUCH EXHIBIT CORRECTLY
IDENTIFIES THE NAME, ADDRESS AND TELEPHONE NUMBER OF EACH SUCH DEPOSITORY, THE
NAME IN WHICH THE ACCOUNT IS HELD, A DESCRIPTION OF THE PURPOSE OF THE ACCOUNT,
AND THE COMPLETE ACCOUNT NUMBER.  THE  COMPANY SHALL NOT ESTABLISH ANY
DEPOSITORY OR OTHER BANK ACCOUNT OF ANY WITH ANY FINANCIAL INSTITUTION (OTHER
THAN THE ACCOUNTS SET FORTH ON EXHIBIT 7(P) WITHOUT LAURUS’ PRIOR WRITTEN
CONSENT.

 

8

--------------------------------------------------------------------------------


 


8.     PAYMENT OF ACCOUNTS.

 


(A)   COMPANY WILL IRREVOCABLY DIRECT ALL OF ITS PRESENT AND FUTURE ACCOUNT
DEBTORS AND OTHER PERSONS OBLIGATED TO MAKE PAYMENTS CONSTITUTING COLLATERAL TO
MAKE SUCH PAYMENTS DIRECTLY TO THE LOCKBOX MAINTAINED BY COMPANY (THE “LOCKBOX”)
WITH WELLS FARGO PURSUANT TO THE TERMS OF THE CLEARING ACCOUNT  AGREEMENT DATED
AUGUST      , 2003 AMONG THE COMPANY, LAURUS AND WELLS FARGO BANK, (THE “LOCKBOX
AGREEMENT”)OR SUCH OTHER FINANCIAL INSTITUTION ACCEPTED BY LAURUS IN WRITING AS
MAY BE SELECTED BY COMPANY (THE “LOCKBOX BANK”).  ON OR PRIOR TO THE CLOSING
DATE, COMPANY SHALL AND SHALL CAUSE THE LOCKBOX BANK TO ENTER INTO ALL SUCH
DOCUMENTATION ACCEPTABLE TO LAURUS PURSUANT TO WHICH, AMONG OTHER THINGS, THE
LOCKBOX BANK AGREES TO:  (A) SWEEP THE LOCKBOX ON A DAILY BASIS AND DEPOSIT ALL
CHECKS RECEIVED THEREIN TO AN ACCOUNT DESIGNATED BY LAURUS IN WRITING AND (B)
COMPLY ONLY WITH THE INSTRUCTIONS OR OTHER DIRECTIONS OF LAURUS CONCERNING THE
LOCKBOX.  ALL OF COMPANY’S INVOICES, ACCOUNT STATEMENTS AND OTHER WRITTEN OR
ORAL COMMUNICATIONS DIRECTING, INSTRUCTING, DEMANDING OR REQUESTING PAYMENT OF
ANY ACCOUNT OF COMPANY OR ANY OTHER AMOUNT CONSTITUTING COLLATERAL SHALL
CONSPICUOUSLY DIRECT THAT ALL PAYMENTS BE MADE TO THE LOCKBOX OR SUCH OTHER
ADDRESS AS LAURUS MAY DIRECT IN WRITING.  IF, NOTWITHSTANDING THE INSTRUCTIONS
TO ACCOUNT DEBTORS, COMPANY RECEIVES ANY PAYMENTS, COMPANY SHALL IMMEDIATELY
REMIT SUCH PAYMENTS TO LAURUS IN THEIR ORIGINAL FORM WITH ALL NECESSARY
ENDORSEMENTS.  UNTIL SO REMITTED, COMPANY SHALL HOLD ALL SUCH PAYMENTS IN TRUST
FOR AND AS THE PROPERTY OF LAURUS AND SHALL NOT COMMINGLE SUCH PAYMENTS WITH ANY
OF ITS OTHER FUNDS OR PROPERTY.  COMPANY SHALL PAY LAURUS FIVE PERCENT (5%) OF
THE AMOUNT OF ANY PAYMENT SO RECEIVED BY COMPANY AND NOT DELIVERED IN KIND TO
LAURUS WITHIN FIVE (5) BUSINESS DAYS FOLLOWING COMPANY’S RECEIPT THEREOF.

 


(B)   AT LAURUS’ ELECTION, FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT,
LAURUS MAY NOTIFY COMPANY’S ACCOUNT DEBTORS OF LAURUS’ SECURITY INTEREST IN THE
ACCOUNTS, COLLECT THEM DIRECTLY AND CHARGE THE COLLECTION COSTS AND EXPENSES
THEREOF TO COMPANY’S ACCOUNT.

 


9.     COLLECTION AND MAINTENANCE OF COLLATERAL.

 


(A)   LAURUS MAY VERIFY COMPANY’S ACCOUNTS UTILIZING AN AUDIT CONTROL COMPANY OR
ANY OTHER AGENT OF LAURUS.

 


(B)   PROCEEDS OF ACCOUNTS RECEIVED BY LAURUS WILL BE DEEMED RECEIVED UPON
LAURUS’ RECEIPT OF SUCH PROCEEDS IN GOOD FUNDS IN DOLLARS OF THE UNITED STATES
OF AMERICA IN LAURUS’ ACCOUNT.  ANY AMOUNT RECEIVED BY LAURUS AFTER 12:00 NOON
(NEW YORK TIME) ON ANY BUSINESS DAY SHALL BE DEEMED RECEIVED ON THE NEXT
BUSINESS DAY.

 


(C)   AS LAURUS RECEIVES THE PROCEEDS OF ACCOUNTS, IT SHALL APPLY ALL SUCH
PROCEEDS TO REPAY THE THEN OUTSTANDING LOANS TO THE EXTENT THEY EXCEED THE
MINIMUM BORROWING AMOUNT AND THEN SHALL REMIT ALL SUCH REMAINING PROCEEDS (NET
OF INTEREST, FEES AND OTHER AMOUNTS THEN DUE AND OWING TO LAURUS HEREUNDER), IF
ANY, TO COMPANY BY THE NEXT SUCCEEDING BUSINESS DAY .  NOTWITHSTANDING THE
FOREGOING, FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LAURUS, AT ITS OPTION, MAY (A) APPLY SUCH PROCEEDS TO THE OBLIGATIONS
IN SUCH ORDER AS LAURUS SHALL ELECT, (B) HOLD SUCH PROCEEDS AS CASH COLLATERAL
FOR THE OBLIGATIONS AND COMPANY HEREBY GRANTS TO LAURUS A SECURITY INTEREST IN
SUCH CASH COLLATERAL AMOUNTS AS SECURITY FOR THE OBLIGATIONS AND/OR (C) DO ANY
COMBINATION OF THE FOREGOING.

 


9

--------------------------------------------------------------------------------


 


10.   INSPECTIONS AND APPRAISALS.  AT ALL TIMES DURING NORMAL BUSINESS HOURS,
LAURUS, AND/OR ANY AGENT OF LAURUS SHALL HAVE THE RIGHT UPON REASONABLE NOTICE
TO THE COMPANY TO (A) HAVE ACCESS TO, VISIT, INSPECT, REVIEW, EVALUATE AND MAKE
PHYSICAL VERIFICATION AND APPRAISALS OF COMPANY’S PROPERTIES AND THE COLLATERAL,
(B) INSPECT, AUDIT AND COPY (OR TAKE ORIGINALS IF NECESSARY) AND MAKE EXTRACTS
FROM COMPANY’S BOOKS AND RECORDS, INCLUDING MANAGEMENT LETTERS PREPARED BY
INDEPENDENT ACCOUNTANTS, AND (C) DISCUSS WITH COMPANY’S PRINCIPAL OFFICERS, AND
INDEPENDENT ACCOUNTANTS, COMPANY’S BUSINESS, ASSETS, LIABILITIES, FINANCIAL
CONDITION, RESULTS OF OPERATIONS AND BUSINESS PROSPECTS.  COMPANY WILL DELIVER
TO LAURUS ANY INSTRUMENT NECESSARY FOR LAURUS TO OBTAIN RECORDS FROM ANY SERVICE
BUREAU MAINTAINING RECORDS FOR COMPANY.  IF ANY INTERNALLY PREPARED FINANCIAL
INFORMATION, INCLUDING THAT REQUIRED UNDER THIS SECTION IS UNSATISFACTORY IN ANY
MANNER TO LAURUS, LAURUS MAY REQUEST THAT THE ACCOUNTANTS REVIEW THE SAME.

 


11.   FINANCIAL REPORTING.  COMPANY WILL DELIVER, OR CAUSE TO BE DELIVERED, TO
LAURUS EACH OF THE FOLLOWING, WHICH SHALL BE IN FORM AND DETAIL ACCEPTABLE TO
LAURUS:

 


(A)   AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN ONE HUNDRED TWENTY (120)
DAYS AFTER THE END OF EACH FISCAL YEAR OF COMPANY, COMPANY’S AUDITED FINANCIAL
STATEMENTS WITH A REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
RECOGNIZED STANDING SELECTED BY COMPANY AND ACCEPTABLE TO LAURUS (THE
“ACCOUNTANTS”), WHICH ANNUAL FINANCIAL STATEMENTS SHALL INCLUDE COMPANY’S
BALANCE SHEET AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED STATEMENTS OF
COMPANY’S INCOME, RETAINED EARNINGS AND CASH FLOWS FOR THE FISCAL YEAR THEN
ENDED, PREPARED, IF LAURUS SO REQUESTS, ON A CONSOLIDATING AND CONSOLIDATED
BASIS TO INCLUDE ALL SUBSIDIARIES AND AFFILIATES, ALL IN REASONABLE DETAIL AND
PREPARED IN ACCORDANCE WITH GAAP, TOGETHER WITH (I) COPIES OF ANY MANAGEMENT
LETTERS PREPARED BY SUCH ACCOUNTANTS; (II) A REPORT SIGNED BY THE ACCOUNTANTS
STATING THAT IN MAKING THE INVESTIGATIONS NECESSARY FOR SAID OPINION THEY
OBTAINED NO KNOWLEDGE, EXCEPT AS SPECIFICALLY STATED, OF ANY DEFAULT OR EVENT OF
DEFAULT; AND (III) A CERTIFICATE OF COMPANY’S PRESIDENT, CHIEF EXECUTIVE OFFICER
OR CHIEF FINANCIAL OFFICER STATING THAT SUCH FINANCIAL STATEMENTS HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP AND WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE
OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT HEREUNDER AND, IF SO,
STATING IN REASONABLE DETAIL THE FACTS WITH RESPECT THERETO;

 


(B)   AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FORTY FIVE (45) DAYS AFTER
THE END OF EACH QUARTER, AN UNAUDITED/INTERNAL BALANCE SHEET AND STATEMENTS OF
INCOME, RETAINED EARNINGS AND CASH FLOWS OF COMPANY AS AT THE END OF AND FOR
SUCH QUARTER AND FOR THE YEAR TO DATE PERIOD THEN ENDED, PREPARED, IF LAURUS SO
REQUESTS, ON A CONSOLIDATING AND CONSOLIDATED BASIS TO INCLUDE ALL SUBSIDIARIES
AND AFFILIATES, IN REASONABLE DETAIL AND STATING IN COMPARATIVE FORM THE FIGURES
FOR THE CORRESPONDING DATE AND PERIODS IN THE PREVIOUS YEAR, ALL PREPARED IN
ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END ADJUSTMENTS AND ACCOMPANIED BY A
CERTIFICATE OF COMPANY’S PRESIDENT, CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL
OFFICER, STATING (I) THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS, AND (II) WHETHER OR
NOT SUCH OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT HEREUNDER NOT THERETOFORE REPORTED AND REMEDIED AND, IF SO, STATING IN
REASONABLE DETAIL THE FACTS WITH RESPECT THERETO;

 


(C)   WITHIN TWENTY (20) DAYS AFTER THE END OF EACH MONTH (OR MORE FREQUENTLY IF
LAURUS SO REQUESTS), AGINGS OF COMPANY’S ACCOUNTS, UNAUDITED TRIAL BALANCES AND
THEIR ACCOUNTS

 


10

--------------------------------------------------------------------------------


 

payable and a calculation of Company’s Accounts, Eligible Accounts, Eligible
Inventory and Inventory as at the end of such month or shorter time period; and

 


(D)   PROMPTLY AFTER (I) THE FILING THEREOF, COPIES OF COMPANY’S MOST RECENT
REGISTRATION STATEMENTS AND ANNUAL, QUARTERLY, MONTHLY OR OTHER REGULAR REPORTS
WHICH COMPANY FILES WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), AND
(II) THE ISSUANCE THEREOF, COPIES OF SUCH FINANCIAL STATEMENTS, REPORTS AND
PROXY STATEMENTS AS COMPANY SHALL SEND TO ITS STOCKHOLDERS.

 


12.   ADDITIONAL REPRESENTATIONS AND WARRANTIES.  COMPANY REPRESENTS AND
WARRANTS (EACH OF WHICH SUCH REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED
REPEATED UPON THE MAKING OF A REQUEST FOR A LOAN AND MADE AS OF THE TIME OF EACH
LOAN MADE HEREUNDER), AS FOLLOWS:

 


(A)   COMPANY IS A CORPORATION DULY INCORPORATED AND VALIDLY EXISTING UNDER THE
LAWS OF THE JURISDICTION OF ITS INCORPORATION AND DULY QUALIFIED AND IN GOOD
STANDING IN EVERY OTHER STATE OR JURISDICTION IN WHICH THE NATURE OF COMPANY’S
BUSINESS REQUIRES SUCH QUALIFICATION.

 


(B)   THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS (I) HAVE BEEN DULY AUTHORIZED, (II) ARE NOT IN
CONTRAVENTION OF COMPANY’S CERTIFICATE OF INCORPORATION, BY-LAWS OR OF ANY
INDENTURE, AGREEMENT OR UNDERTAKING TO WHICH COMPANY IS A PARTY OR BY WHICH
COMPANY IS BOUND AND (III) ARE WITHIN COMPANY’S CORPORATE POWERS.

 


(C)   THIS AGREEMENT AND THE ANCILLARY AGREEMENTS EXECUTED AND DELIVERED BY
COMPANY ARE COMPANY’S LEGAL, VALID AND BINDING OBLIGATIONS, ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND SIMILAR LAW
RELATING TO OR AFFECTING THE RIGHTS OR REMEDIES OF CREDITORS GENERALLY,
PRINCIPLES OF EQUITY AND THE QUALIFICATION OF THE AVAILABILITY OF THE REMEDIES
OF SPECIFIC PERFORMANCE OR INJUNCTIVE RELIEF, OR ANY OTHER EQUITABLE REMEDY, IS
SUBJECT TO THE DISCRETION OF THE COURT BEFORE WHICH A PROCEEDING THEREFORE MAY
BE BROUGHT AND APPLICATION OF THE GENERAL PRINCIPLES OF EQUITY. .

 


(D)   EXHIBIT 12(D) SETS FORTH COMPANY’S NAME AS IT APPEARS IN OFFICIAL FILING
IN THE STATE OF ITS INCORPORATION, THE TYPE OF ENTITY OF COMPANY, THE
ORGANIZATIONAL IDENTIFICATION NUMBER ISSUED BY COMPANY’S STATE OF INCORPORATION
OR A STATEMENT THAT NO SUCH NUMBER HAS BEEN ISSUED, COMPANY’S STATE OF
INCORPORATION, AND THE LOCATION OF COMPANY’S CHIEF EXECUTIVE OFFICE, CORPORATE
OFFICES, WAREHOUSES, OTHER LOCATIONS OF COLLATERAL AND LOCATIONS WHERE RECORDS
WITH RESPECT TO COLLATERAL ARE KEPT (INCLUDING IN EACH CASE THE COUNTY OF SUCH
LOCATIONS) AND, EXCEPT AS SET FORTH IN SUCH EXHIBIT 12(D), SUCH LOCATIONS HAVE
NOT CHANGED DURING THE PRECEDING TWELVE MONTHS.  AS OF THE CLOSING DATE, DURING
THE PRIOR FIVE YEARS, EXCEPT AS SET FORTH IN EXHIBIT 12(D), COMPANY HAS NOT BEEN
KNOWN AS OR CONDUCTED BUSINESS IN ANY OTHER NAME (INCLUDING TRADE NAMES). 
COMPANY HAS ONLY ONE STATE OF INCORPORATION.


 


(E)   BASED UPON THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 (“ERISA”),
AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER: (I) COMPANY HAS
NOT ENGAGED IN ANY PROHIBITED TRANSACTIONS AS DEFINED IN SECTION 406 OF ERISA
AND SECTION 4975 OF THE INTERNAL REVENUE CODE, AS AMENDED; (II) COMPANY HAS MET
ALL APPLICABLE MINIMUM FUNDING

 


11

--------------------------------------------------------------------------------


 

requirements under Section 302 of ERISA in respect of its plans; (iii) Company
has no knowledge of any event or occurrence which would cause the Pension
Benefit Guaranty Corporation to institute proceedings under Title IV of ERISA to
terminate any employee benefit plan(s); (iv) Company has no fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than Company’s employees; and (v) Company has not withdrawn,
completely or partially, from any multi-employer pension plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980.

 


(F)    COMPANY IS SOLVENT, ABLE TO PAY ITS DEBTS AS THEY MATURE, HAS CAPITAL
SUFFICIENT TO CARRY ON ITS BUSINESS AND ALL BUSINESSES IN WHICH COMPANY IS ABOUT
TO ENGAGE AND THE FAIR SALEABLE VALUE OF ITS ASSETS (CALCULATED ON A GOING
CONCERN BASIS) IS IN EXCESS OF THE AMOUNT OF ITS LIABILITIES.

 


(G)   THERE IS NO PENDING OR THREATENED LITIGATION, COURT ORDER, JUDGMENT, WRIT,
SUIT, ACTION OR PROCEEDING WHICH INVOLVES THE POSSIBILITY OF HAVING A MATERIAL
ADVERSE EFFECT.

 


(H)   ALL BALANCE SHEETS AND INCOME STATEMENTS WHICH HAVE BEEN DELIVERED TO
LAURUS FAIRLY, ACCURATELY AND PROPERLY STATE COMPANY’S FINANCIAL CONDITION ON A
BASIS CONSISTENT WITH THAT OF PREVIOUS FINANCIAL STATEMENTS AND THERE HAS BEEN
NO MATERIAL ADVERSE CHANGE IN COMPANY’S FINANCIAL CONDITION AS REFLECTED IN SUCH
STATEMENTS SINCE THE BALANCE SHEET DATE OF THE STATEMENTS LAST DELIVERED TO
LAURUS AND SUCH STATEMENTS DO NOT FAIL TO DISCLOSE ANY FACT OR FACTS WHICH MIGHT
HAVE A MATERIAL ADVERSE EFFECT ON COMPANY’S FINANCIAL CONDITION.

 


(I)    COMPANY POSSESSES ALL OF THE LICENSES AND INTELLECTUAL PROPERTY NECESSARY
TO CONDUCT ITS BUSINESS.  THERE HAS BEEN NO ASSERTION OR CLAIM OF VIOLATION OR
INFRINGEMENT WITH RESPECT TO ANY INTELLECTUAL PROPERTY.  EXHIBIT 12(I) SETS
FORTH ALL INTELLECTUAL PROPERTY OF COMPANY.

 


(J)    NEITHER THIS AGREEMENT, THE EXHIBITS AND SCHEDULES HERETO, THE ANCILLARY
AGREEMENTS NOR ANY OTHER DOCUMENT DELIVERED BY COMPANY TO LAURUS OR ITS
ATTORNEYS OR AGENTS IN CONNECTION HEREWITH OR THEREWITH OR WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
NOR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
CONTAINED HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY ARE
MADE, NOT MISLEADING.  THE ISSUANCE OF THE NOTES AND THE WARRANTS AND THE SHARES
OF COMMON STOCK ISSUED UPON CONVERSION OF THE NOTES AND EXERCISE OF THE WARRANTS
WILL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND WILL HAVE BEEN REGISTERED OR QUALIFIED
(OR ARE EXEMPT FROM REGISTRATION AND QUALIFICATION) UNDER THE REGISTRATION,
PERMIT OR QUALIFICATION REQUIREMENTS OF ALL APPLICABLE STATE SECURITIES LAWS. 
NEITHER COMPANY NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR
BEHALF, HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING
(WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT) IN CONNECTION WITH
THE OFFER OR SALE OF THE SECURITIES.

 


(K)   THE COMMON STOCK OF COMPANY IS REGISTERED PURSUANT TO SECTION 12(B) OR
12(G) OF THE EXCHANGE ACT AND SINCE JANUARY 1, 2002, AND EXCEPT FOR THE
COMPANY’S QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2002,
THE COMPANY HAS TIMELY FILED ALL PROXY STATEMENTS, REPORTS, SCHEDULES, FORMS,
STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE
ACT.  COMPANY HAS FURNISHED LAURUS WITH COPIES OF (I) ITS ANNUAL REPORT ON FORM
10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2002 AND (II) ITS QUARTERLY REPORTS

 


12

--------------------------------------------------------------------------------


 

on Form 10-Q for the fiscal quarters ended March 31, 2003 and June 30, 2003,
(the “SEC Reports”).  Each SEC Report was, at the time of its filing, in
substantial compliance with the requirements of its respective form, and none of
the SEC Reports, nor the financial statements (and the notes thereto) included
in the SEC Reports, as of their respective filing dates, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of Company included in the SEC Reports comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC or other applicable rules and regulations with
respect thereto.  Such financial statements have been prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed) and fairly present in all material
respects the financial position of Company and its subsidiaries on a
consolidated basis as of the dates thereof and the results of operations and
cash flows of the Company and its subsidiaries on a consolidated basis for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

 


(L)    COMPANY’S COMMON STOCK IS LISTED ON THE AMERICAN STOCK EXCHANGE AND
SATISFIES ALL REQUIREMENTS FOR THE CONTINUATION OF SUCH LISTING.  COMPANY HAS
NOT RECEIVED ANY NOTICE THAT ITS COMMON STOCK WILL BE DELISTED FROM THE AMERICAN
STOCK EXCHANGE OR THAT ITS COMMON STOCK DOES NOT MEET ALL REQUIREMENTS FOR THE
CONTINUATION OF SUCH LISTING.

 


(M)  NEITHER COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR
THEIR BEHALF, HAS DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR SALES OF ANY
SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY UNDER CIRCUMSTANCES THAT
WOULD CAUSE THE OFFERING OF THE SECURITIES UNDER THE ANCILLARY AGREEMENTS (THE
“SECURITIES”) TO BE INTEGRATED WITH PRIOR OFFERINGS BY COMPANY FOR PURPOSES OF
THE SECURITIES ACT WHICH WOULD PREVENT COMPANY FROM SELLING THE SECURITIES
PURSUANT TO RULE 506 UNDER THE SECURITIES ACT, OR ANY APPLICABLE
EXCHANGE-RELATED STOCKHOLDER APPROVAL PROVISIONS;NOR WILL COMPANY OR ANY OF ITS
AFFILIATES OR SUBSIDIARIES TAKE ANY ACTION OR STEPS THAT WOULD CAUSE THE
OFFERING OF THE SECURITIES TO BE INTEGRATED WITH OTHER OFFERINGS.

 


(N)   THE SECURITIES ARE RESTRICTED SECURITIES UNDER THE SECURITIES ACT AS OF
THE DATE OF THIS AGREEMENT.  COMPANY WILL NOT ISSUE ANY STOP TRANSFER ORDER OR
OTHER ORDER IMPEDING THE SALE AND DELIVERY OF ANY OF THE SECURITIES AT SUCH TIME
AS THE SECURITIES ARE REGISTERED FOR PUBLIC SALE OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE, EXCEPT AS REQUIRED BY FEDERAL OR STATE SECURITIES
LAWS.

 


(O)   COMPANY UNDERSTANDS THE NATURE OF THE SECURITIES ISSUABLE UNDER THE
ANCILLARY AGREEMENTS AND RECOGNIZES THAT THEY MAY HAVE A POTENTIAL DILUTIVE
EFFECT.  COMPANY SPECIFICALLY ACKNOWLEDGES THAT ITS OBLIGATION TO ISSUE THE
SHARES OF COMMON STOCK UPON CONVERSION OF THE NOTES AND EXERCISE OF THE WARRANTS
IS BINDING UPON COMPANY AND ENFORCEABLE REGARDLESS OF THE DILUTION SUCH ISSUANCE
MAY HAVE ON THE OWNERSHIP INTERESTS OF OTHER SHAREHOLDERS OF COMPANY.

 


(P)   EXCEPT FOR AGREEMENTS MADE IN THE ORDINARY COURSE OF BUSINESS WHICH THE
COMPANY IS NOT REQUIRED TO FILE WITH THE SEC, THERE IS NO AGREEMENT THAT HAS NOT
BEEN FILED WITH

 


13

--------------------------------------------------------------------------------


 

the SEC as an exhibit to a registration statement or other applicable form that
the Company is required to file with the SEC, the breach of which duty could
have a material and adverse effect on the  Company and/or  its Subsidiaries, or
would prohibit or otherwise interfere with the ability of the Company to enter
into and perform any of its obligations under this Agreement or the Registration
Rights Agreement executed by Company in favor of Laurus in any material respect.

 


13.   COVENANTS.  COMPANY COVENANTS AS FOLLOWS:

 


(A)   COMPANY WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS, CHANGE (I)
ITS NAME AS IT APPEARS IN THE OFFICIAL FILINGS IN THE STATE OF ITS INCORPORATION
OR FORMATION, (II) THE TYPE OF LEGAL ENTITY IT IS, (III) ITS ORGANIZATION
IDENTIFICATION NUMBER, IF ANY, ISSUED BY ITS STATE OF INCORPORATION, (IV) ITS
STATE OF INCORPORATION OR (V) AMEND ITS CERTIFICATE OF INCORPORATION, BY-LAWS OR
OTHER ORGANIZATIONAL DOCUMENT.

 


(B)   THE OPERATION OF COMPANY’S BUSINESS IS AND WILL CONTINUE TO BE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL
LAWS, RULES AND ORDINANCES, INCLUDING TO ALL LAWS, RULES, REGULATIONS AND ORDERS
RELATING TO TAXES, PAYMENT AND WITHHOLDING OF PAYROLL TAXES, EMPLOYER AND
EMPLOYEE CONTRIBUTIONS AND SIMILAR ITEMS, SECURITIES, EMPLOYEE RETIREMENT AND
WELFARE BENEFITS, EMPLOYEE HEALTH SAFETY AND ENVIRONMENTAL MATTERS.

 


(C)   COMPANY WILL PAY OR DISCHARGE WHEN DUE ALL TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON COMPANY OR ANY OF THE COLLATERAL
UNLESS SUCH AMOUNTS ARE BEING DILIGENTLY CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS PROVIDED THAT (I) ADEQUATE RESERVES WITH RESPECT THERETO ARE
MAINTAINED ON THE BOOKS OF COMPANY IN CONFORMITY WITH GAAP AND (II) THE RELATED
LIEN SHALL HAVE NO EFFECT ON THE PRIORITY OF THE LIENS IN FAVOR OF LAURUS OR THE
VALUE OF THE ASSETS IN WHICH LAURUS HAS A LIEN.

 


(D)   COMPANY WILL PROMPTLY INFORM LAURUS IN WRITING OF: (I) THE COMMENCEMENT OF
ALL PROCEEDINGS AND INVESTIGATIONS BY OR BEFORE AND/OR THE RECEIPT OF ANY
NOTICES FROM, ANY GOVERNMENTAL OR NONGOVERNMENTAL BODY AND ALL ACTIONS AND
PROCEEDINGS IN ANY COURT OR BEFORE ANY ARBITRATOR AGAINST OR IN ANY WAY
CONCERNING ANY EVENT WHICH MIGHT SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT; (II) ANY AMENDMENT OF COMPANY’S CERTIFICATE OF INCORPORATION,
BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENT; (III) ANY CHANGE WHICH HAS HAD OR
MIGHT HAVE A MATERIAL ADVERSE EFFECT; (IV) ANY EVENT OF DEFAULT OR DEFAULT; (V)
ANY DEFAULT OR ANY EVENT WHICH WITH THE PASSAGE OF TIME OR GIVING OF NOTICE OR
BOTH WOULD CONSTITUTE A DEFAULT UNDER ANY AGREEMENT FOR THE PAYMENT OF MONEY TO
WHICH COMPANY IS A PARTY OR BY WHICH COMPANY OR ANY OF COMPANY’S PROPERTIES MAY
BE BOUND WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT AND (VI) ANY CHANGE IN
COMPANY’S NAME OR ANY OTHER NAME USED IN ITS BUSINESS.

 


(E)   COMPANY WILL NOT (I) CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS (EXCLUSIVE OF TRADE DEBT) WHETHER SECURED OR UNSECURED OTHER THAN
COMPANY’S INDEBTEDNESS TO LAURUS AND AS SET FORTH ON EXHIBIT 13(E)(I) ATTACHED
HERETO AND MADE A PART HEREOF; (II) CANCEL ANY DEBT OWING TO IT IN EXCESS OF
$250,000 IN THE AGGREGATE DURING ANY 12 MONTH PERIOD; (III) ASSUME, GUARANTEE,
ENDORSE OR OTHERWISE BECOME DIRECTLY OR CONTINGENTLY LIABLE IN CONNECTION WITH
ANY OBLIGATIONS OF ANY OTHER PERSON, EXCEPT THE ENDORSEMENT OF NEGOTIABLE
INSTRUMENTS BY A COMPANY FOR DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN
THE ORDINARY COURSE OF BUSINESS; (IV) DIRECTLY OR INDIRECTLY DECLARE, PAY OR
MAKE ANY DIVIDEND OR DISTRIBUTION ON ANY CLASS OF ITS STOCK OR APPLY ANY

 


14

--------------------------------------------------------------------------------


 

of its funds, property or assets to the purchase, redemption or other retirement
of any Stock of a Company; (v), other than as described on Exhibit 13(e)(v)
hereto, purchase or hold beneficially any Stock or other securities or evidences
of indebtedness of, make or permit to exist any loans or advances to, or make
any investment or acquire any interest whatsoever in, any other Person,
including any partnership or joint venture, except (x) travel advances and (y)
loans to Company’s officers and employees not exceeding at any one time an
aggregate of $10,000; (vi), create or permit to exist any Subsidiary, other than
any Subsidiary in existence on the date hereof and listed in Exhibit 13(e)(ii)
unless such new Subsidiary is designated by Laurus as either a co-borrower or
guarantor hereunder and such Subsidiary shall have entered into all such
documentation required by Laurus to grant to Laurus a first priority perfected
security interest in such Subsidiary’s assets to secure the Obligations; (vii)
directly or indirectly, prepay any indebtedness (other than to Laurus), or
repurchase, redeem, retire or otherwise acquire any indebtedness; (viii) enter
into any merger, consolidation or other reorganization with or into any other
Person or acquire all or a portion of the assets or Stock of any Person or
permit any other Person to consolidate with or merge with it, unless (1) Company
is the surviving entity of such merger or consolidation, (2) no Event of Default
shall exist immediately prior to and after giving effect to such merger or
consolidation, (3) Company shall have provided Laurus copies of all
documentation relating to such merger or consolidation and (4) Company shall
have provided Laurus with at least thirty (30) days prior written notice of such
merger or consolidation; (ix) materially change the nature of the business in
which it is presently engaged; (x) change its fiscal year or make any changes in
accounting treatment and reporting practices without prior written notice to
Laurus except as required by GAAP or in the tax reporting treatment or except as
required by law; (xi) enter into any transaction with any employee, director or
Affiliate, except in the ordinary course on arm’s-length terms; or (xii) bill
Accounts under any name except the present name of Company.

 


(F)    NONE OF THE PROCEEDS OF THE LOANS HEREUNDER WILL BE USED DIRECTLY OR
INDIRECTLY TO “PURCHASE” OR “CARRY” “MARGIN STOCK” OR TO REPAY INDEBTEDNESS
INCURRED TO “PURCHASE” OR “CARRY” “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS
OF EACH OF THE QUOTED TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT.

 


(G)   COMPANY WILL BEAR THE FULL RISK OF LOSS FROM ANY LOSS OF ANY NATURE
WHATSOEVER WITH RESPECT TO THE COLLATERAL.  AT COMPANY’S OWN COST AND EXPENSE IN
AMOUNTS AND WITH CARRIERS ACCEPTABLE TO LAURUS, COMPANY SHALL (I) KEEP ALL ITS
INSURABLE PROPERTIES AND PROPERTIES IN WHICH IT HAS AN INTEREST INSURED AGAINST
THE HAZARDS OF FIRE, FLOOD, SPRINKLER LEAKAGE, THOSE HAZARDS COVERED BY EXTENDED
COVERAGE INSURANCE AND SUCH OTHER HAZARDS, AND FOR SUCH AMOUNTS, AS IS CUSTOMARY
IN THE CASE OF COMPANIES ENGAGED IN BUSINESSES SIMILAR TO COMPANY’S INCLUDING
BUSINESS INTERRUPTION INSURANCE; (II) MAINTAIN A BOND IN SUCH AMOUNTS AS IS
CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN BUSINESSES SIMILAR TO COMPANY’S
INSURING AGAINST LARCENY, EMBEZZLEMENT OR OTHER CRIMINAL MISAPPROPRIATION OF
INSURED’S OFFICERS AND EMPLOYEES WHO MAY EITHER SINGLY OR JOINTLY WITH OTHERS AT
ANY TIME HAVE ACCESS TO THE ASSETS OR FUNDS OF COMPANY EITHER DIRECTLY OR
THROUGH GOVERNMENTAL AUTHORITY TO DRAW UPON SUCH FUNDS OR TO DIRECT GENERALLY
THE DISPOSITION OF SUCH ASSETS; (III) MAINTAIN PUBLIC AND PRODUCT LIABILITY
INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY, DEATH OR PROPERTY DAMAGE SUFFERED
BY OTHERS; (IV) MAINTAIN ALL SUCH WORKER’S COMPENSATION OR SIMILAR INSURANCE AS
MAY BE REQUIRED UNDER THE LAWS OF ANY STATE OR JURISDICTION IN WHICH COMPANY IS
ENGAGED IN BUSINESS; AND (V) FURNISH LAURUS WITH (X) COPIES OF ALL POLICIES

 


15

--------------------------------------------------------------------------------


 

and evidence of the maintenance of such policies at least thirty (30) days
before any expiration date, (y) endorsements to such policies naming Laurus as
“co-insured” or “additional insured” and appropriate loss payable endorsements
in form and substance satisfactory to Laurus, naming Laurus as loss payee, and
(z) evidence that as to Laurus the insurance coverage shall not be impaired or
invalidated by any act or neglect of Company and the insurer will provide Laurus
with at least thirty (30) days notice prior to cancellation.  Company shall
instruct the insurance carriers that in the event of any loss thereunder in
excess of fifty thousand dollars ($50,000), the carriers shall make payment for
such loss to Laurus and not to Company and Laurus jointly.  If any insurance
losses are paid by check, draft or other instrument payable to Company and
Laurus jointly, Laurus may endorse Company’s name thereon and do such other
things as Laurus may deem advisable to reduce the same to cash.  Laurus is
hereby authorized to adjust and compromise claims.  All loss recoveries received
by Laurus upon any such insurance may be applied to the Obligations, in such
order as Laurus in its sole discretion shall determine or shall otherwise be
held by Laurus as cash collateral for the Obligations.  Any surplus shall be
paid by Laurus to Company or applied as may be otherwise required by law.  Any
deficiency thereon shall be paid by Company to Laurus, on demand.

 


(H)   COMPANY WILL AT ALL TIMES HAVE AUTHORIZED AND RESERVED A SUFFICIENT NUMBER
OF SHARES OF COMMON STOCK TO PROVIDE FOR THE CONVERSION OF THE NOTES AND
EXERCISE OF THE WARRANTS.

 


14.   FURTHER ASSURANCES.  AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN
REQUEST OF LAURUS AND AT THE SOLE EXPENSE OF COMPANY, COMPANY SHALL PROMPTLY AND
DULY EXECUTE AND DELIVER ANY AND ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND
TAKE SUCH FURTHER ACTION AS LAURUS MAY REQUEST (A) TO OBTAIN THE FULL BENEFITS
OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, (B) TO PROTECT, PRESERVE AND
MAINTAIN LAURUS’ RIGHTS IN THE COLLATERAL AND UNDER THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT, OR (C) TO ENABLE LAURUS TO EXERCISE ALL OR ANY OF THE
RIGHTS AND POWERS HEREIN GRANTED OR ANY ANCILLARY AGREEMENT.

 


15.   POWER OF ATTORNEY.  COMPANY HEREBY APPOINTS LAURUS, OR ANY OTHER PERSON
WHOM LAURUS MAY DESIGNATE AS COMPANY’S ATTORNEY, WITH POWER TO:  (I) ENDORSE
COMPANY’S NAME ON ANY CHECKS, NOTES, ACCEPTANCES, MONEY ORDERS, DRAFTS OR OTHER
FORMS OF PAYMENT OR SECURITY THAT MAY COME INTO LAURUS’ POSSESSION; (II) SIGN
COMPANY’S NAME ON ANY INVOICE OR BILL OF LADING RELATING TO ANY ACCOUNTS, DRAFTS
AGAINST ACCOUNT DEBTORS, SCHEDULES AND ASSIGNMENTS OF ACCOUNTS, NOTICES OF
ASSIGNMENT, FINANCING STATEMENTS AND OTHER PUBLIC RECORDS, VERIFICATIONS OF
ACCOUNT AND NOTICES TO OR FROM ACCOUNT DEBTORS; (III) VERIFY THE VALIDITY,
AMOUNT OR ANY OTHER MATTER RELATING TO ANY ACCOUNT BY MAIL, TELEPHONE, TELEGRAPH
OR OTHERWISE WITH ACCOUNT DEBTORS; (IV) DO ALL THINGS NECESSARY TO CARRY OUT
THIS AGREEMENT, ANY ANCILLARY AGREEMENT AND ALL RELATED DOCUMENTS; AND (V) ON OR
AFTER THE OCCURRENCE AND CONTINUATION OF AN EVENT OF DEFAULT, NOTIFY THE POST
OFFICE AUTHORITIES TO CHANGE THE ADDRESS FOR DELIVERY OF COMPANY’S MAIL TO AN
ADDRESS DESIGNATED BY LAURUS, AND TO RECEIVE, OPEN AND DISPOSE OF ALL MAIL
ADDRESSED TO COMPANY: PROVIDED, HOWEVER, THAT LAURUS SHALL FORWARD ALL SUCH MAIL
NOT PERTAINING TO ACCOUNTS TO THE COMPANY WITHIN TWO BUSINESS DAYS OF LAURUS’
RECEIPT OF SUCH MAIL.  COMPANY HEREBY RATIFIES AND APPROVES ALL ACTS OF THE
ATTORNEY.  NEITHER LAURUS, NOR THE ATTORNEY WILL BE LIABLE FOR ANY ACTS OR
OMISSIONS OR FOR ANY ERROR OF JUDGMENT OR MISTAKE OF FACT OR LAW.  THIS POWER,
BEING COUPLED

 


16

--------------------------------------------------------------------------------


 

with an interest, is irrevocable so long as Laurus has a security interest and
until the Obligations have been fully satisfied.

 


16.   TERM OF AGREEMENT.  LAURUS’ AGREEMENT TO MAKE LOANS AND EXTEND FINANCIAL
ACCOMMODATIONS UNDER AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL THE EXPIRATION
OF THE INITIAL TERM.  AT THE EXPIRATION OF THE INITIAL TERM, THIS AGREEMENT
SHALL BE DEEMED TO BE AUTOMATICALLY RENEWED FOR AN ADDITIONAL PERIOD OF ONE
YEAR  AND THEREAFTER TO BE AUTOMATICALLY RENEWED BY SUCCEEDING TERMS OF EQUAL
LENGTH AT THE END OF THE FIRST AND EACH SUCCEEDING RENEWAL TERM (EACH, A
“RENEWAL TERM”), UNLESS (I) COMPANY SHALL (A) DELIVER WRITTEN NOTICE OF
CANCELLATION TO LAURUS NOT EARLIER THAN 90 DAYS AND NOT LATER THAN 30 DAYS PRIOR
TO THE EXPIRATION DATE OF THE INITIAL TERM OR ANY SUCCEEDING RENEWAL TERM AND
(B) HAS PAID IN FULL IN CASH ALL OBLIGATIONS ON OR PRIOR TO THE EXPIRATION DATE
OF THE INITIAL TERM OR ANY RENEWAL TERM, AS APPLICABLE, OR (II) LAURUS SHALL
DELIVER WRITTEN NOTICE OF CANCELLATION TO COMPANY NOT EARLIER THAN 90 DAYS AND
NOT LATER THAN 30 DAYS PRIOR TO THE EXPIRATION DATE OF THE INITIAL TERM OR ANY
SUCCEEDING RENEWAL TERM.  AT LAURUS’ ELECTION FOLLOWING THE OCCURRENCE OF AN
EVENT OF DEFAULT, LAURUS MAY TERMINATE THIS AGREEMENT.  THE TERMINATION OF THE
AGREEMENT SHALL NOT AFFECT ANY OF LAURUS’ RIGHTS HEREUNDER OR ANY ANCILLARY
AGREEMENT AND THE PROVISIONS HEREOF AND THEREOF SHALL CONTINUE TO BE FULLY
OPERATIVE UNTIL ALL TRANSACTIONS ENTERED INTO, RIGHTS OR INTERESTS CREATED AND
THE OBLIGATIONS HAVE BEEN DISPOSED OF, CONCLUDED OR LIQUIDATED.  NOTWITHSTANDING
THE FOREGOING, LAURUS SHALL RELEASE ITS SECURITY INTERESTS PURSUANT TO SECTION
17 HEREOF WITHIN THREE BUSINESS DAYS  AFTER THE COMPANY SHALL HAVE PAID TO
LAURUS AN EARLY PAYMENT FEE IN AN AMOUNT EQUAL TO (1) THREE PERCENT (3%) OF THE
CAPITAL AVAILABILITY AMOUNT IF SUCH PAYMENT OCCURS PRIOR TO THE FIRST
ANNIVERSARY OF THE INITIAL TERM , (2) TWO PERCENT (2%) OF THE CAPITAL
AVAILABILITY AMOUNT IF SUCH PAYMENT OCCURS ON OR AFTER THE FIRST ANNIVERSARY AND
PRIOR TO THE SECOND ANNIVERSARY OF THE INITIAL TERM  AND (3) ONE PERCENT (1%) OF
THE CAPITAL AVAILABILITY AMOUNT IF SUCH PAYMENT OCCURS ON OR AFTER THE SECOND
ANNIVERSARY OF THE INITIAL TERM; SUCH FEE BEING INTENDED TO COMPENSATE LAURUS
FOR ITS COSTS AND EXPENSES INCURRED IN INITIALLY APPROVING THIS AGREEMENT.  SUCH
EARLY PAYMENT FEE SHALL ALSO BE DUE AND PAYABLE BY COMPANY TO LAURUS UPON
TERMINATION OF THIS AGREEMENT BY LAURUS AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT.

 


17.   TERMINATION OF LIEN.  THE LIENS AND RIGHTS GRANTED TO LAURUS HEREUNDER AND
ANY ANCILLARY AGREEMENTS AND THE FINANCING STATEMENTS FILED IN CONNECTION
HEREWITH OR THEREWITH SHALL CONTINUE IN FULL FORCE AND EFFECT, NOTWITHSTANDING
THE TERMINATION OF THIS AGREEMENT OR THE FACT THAT COMPANY’S ACCOUNT MAY FROM
TIME TO TIME BE TEMPORARILY IN A ZERO OR CREDIT POSITION, UNTIL (A) ALL OF THE
OBLIGATIONS OF COMPANY HAVE BEEN PAID OR PERFORMED IN FULL AFTER THE TERMINATION
OF THIS AGREEMENT.  LAURUS SHALL NOT BE REQUIRED TO SEND TERMINATION STATEMENTS
TO COMPANY, OR TO FILE THEM WITH ANY FILING OFFICE, UNLESS AND UNTIL THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL HAVE BEEN TERMINATED IN ACCORDANCE
WITH THEIR TERMS AND ALL OBLIGATIONS PAID IN FULL IN IMMEDIATELY AVAILABLE
FUNDS.

 


18.   EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING SHALL
CONSTITUTE AN EVENT OF DEFAULT:

 


(A)   FAILURE TO MAKE PAYMENT OF ANY OF THE OBLIGATIONS WHEN REQUIRED HEREUNDER;

 

17

--------------------------------------------------------------------------------


 


(B)   FAILURE TO PAY ANY TAXES WHEN DUE UNLESS SUCH TAXES ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE
RESERVES HAVE BEEN PROVIDED ON COMPANY’S BOOKS;

 


(C)   FAILURE TO PERFORM UNDER AND/OR COMMITTING ANY BREACH OF THIS AGREEMENT OR
ANY ANCILLARY AGREEMENT OR ANY OTHER AGREEMENT BETWEEN COMPANY AND LAURUS WHICH
SHALL CONTINUE FOR A PERIOD OF TEN (10) DAYS AFTER THE OCCURRENCE THEREOF UNLESS
APPROVED BY LAURUS;

 


(D)   THE OCCURRENCE OF A DEFAULT (BEYOND ANY APPLICABLE GRACE, NOTICE OR CURE
PERIODS) UNDER ANY AGREEMENT TO WHICH COMPANY IS A PARTY WITH THIRD PARTIES
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 


(E)   ANY REPRESENTATION, WARRANTY OR STATEMENT MADE BY COMPANY HEREUNDER, IN
ANY ANCILLARY AGREEMENT, ANY CERTIFICATE, STATEMENT OR DOCUMENT DELIVERED
PURSUANT TO THE TERMS HEREOF, OR IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHOULD AT ANY TIME BE FALSE OR MISLEADING IN ANY
MATERIAL RESPECT;

 


(F)    AN ATTACHMENT OR LEVY IS MADE UPON COMPANY’S ASSETS HAVING AN AGGREGATE
VALUE IN EXCESS OF $250,000 OR A JUDGMENT IS RENDERED AGAINST COMPANY OR
COMPANY’S PROPERTY INVOLVING A LIABILITY OF MORE THAN $250,000 WHICH SHALL NOT
HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN THIRTY
(30) DAYS FROM THE ENTRY THEREOF;

 


(G)   ANY CHANGE IN COMPANY’S CONDITION OR AFFAIRS (FINANCIAL OR OTHERWISE)
WHICH IN LAURUS’ REASONABLE, GOOD FAITH OPINION, WOULD HAVE A MATERIAL ADVERSE
EFFECT;

 


(H)   ANY LIEN CREATED HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT FOR ANY REASON
CEASES TO BE OR IS NOT A VALID AND PERFECTED LIEN HAVING A FIRST PRIORITY
INTEREST;

 


(I)    IF COMPANY SHALL (I) APPLY FOR, CONSENT TO OR SUFFER TO EXIST THE
APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE
OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II)
MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (III) COMMENCE A
VOLUNTARY CASE UNDER THE FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN
EFFECT), (IV) BE ADJUDICATED A BANKRUPT OR INSOLVENT, (V) FILE A PETITION
SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS,
(VI) ACQUIESCE TO, OR FAIL TO HAVE DISMISSED, WITHIN FORTY-FIVE (45) DAYS, ANY
PETITION FILED AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS, OR
(VII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 


(J)    COMPANY SHALL ADMIT IN WRITING ITS INABILITY, OR BE GENERALLY UNABLE TO
PAY ITS DEBTS AS THEY BECOME DUE OR CEASE OPERATIONS OF ITS PRESENT BUSINESS;

 


(K)   ANY AFFILIATE OR SUBSIDIARY, SHALL (I) APPLY FOR, CONSENT TO OR SUFFER TO
EXIST THE APPOINTMENT OF, OR THE TAKING POSSESSION BY, A RECEIVER, CUSTODIAN,
TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY,
(II) ADMIT IN WRITING ITS INABILITY, OR BE GENERALLY UNABLE, TO PAY ITS DEBTS AS
THEY BECOME DUE OR CEASE OPERATIONS OF ITS PRESENT BUSINESS, (III) MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (IV) COMMENCE A VOLUNTARY CASE
UNDER THE FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT), (V) BE
ADJUDICATED A BANKRUPT OR INSOLVENT, (VI) FILE A PETITION SEEKING TO TAKE
ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS, (VII) ACQUIESCE
TO, OR FAIL TO HAVE DISMISSED, WITHIN FORTY-FIVE (45) DAYS, ANY PETITION FILED
AGAINST IT IN

 


18

--------------------------------------------------------------------------------


 

any involuntary case under such bankruptcy laws or (viii) take any action for
the purpose of effecting any of the foregoing;

 


(L)    COMPANY DIRECTLY OR INDIRECTLY SELLS, ASSIGNS, TRANSFERS, CONVEYS, OR
SUFFERS OR PERMITS TO OCCUR ANY SALE, ASSIGNMENT, TRANSFER OR CONVEYANCE OF ANY
ASSETS OF COMPANY OR ANY INTEREST THEREIN, EXCEPT AS PERMITTED HEREIN;

 


(M)  A DEFAULT BY COMPANY IN THE PAYMENT, WHEN DUE, OF ANY PRINCIPAL OF OR
INTEREST ON ANY OTHER INDEBTEDNESS FOR MONEY BORROWED IN AN AMOUNT GREATER THAN
$25,000, WHICH IS NOT CURED WITHIN ANY APPLICABLE CURE OR GRACE PERIOD;

 


(N)   THE OCCURRENCE OF A CHANGE IN CONTROLLING OWNERSHIP OF THE COMPANY;

 


(O)   THE INDICTMENT OF COMPANY, ANY OFFICER OF COMPANY UNDER ANY CRIMINAL
STATUTE, OR COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDING AGAINST COMPANY OR ANY
OFFICER OF COMPANY PURSUANT TO WHICH STATUTE OR PROCEEDING PENALTIES OR REMEDIES
SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF ANY OF THE PROPERTY OF COMPANY;

 


(P)   IF AN EVENT OF DEFAULT SHALL OCCUR UNDER AND AS DEFINED IN ANY NOTE; OR

 


(Q)   COMPANY SHALL BREACH ANY TERM OR PROVISION OF ANY ANCILLARY AGREEMENT
WHICH IS NOT CURED WITHIN ANY APPLICABLE CURE OR GRACE PERIOD;


 


19.   REMEDIES.  FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, LAURUS SHALL
HAVE THE RIGHT TO DEMAND REPAYMENT IN FULL OF ALL OBLIGATIONS, WHETHER OR NOT
OTHERWISE DUE.  UNTIL ALL OBLIGATIONS HAVE BEEN FULLY SATISFIED, LAURUS SHALL
RETAIN ITS LIEN IN ALL COLLATERAL.  LAURUS SHALL HAVE, IN ADDITION TO ALL OTHER
RIGHTS PROVIDED HEREIN AND IN EACH ANCILLARY AGREEMENT, THE RIGHTS AND REMEDIES
OF A SECURED PARTY UNDER THE UCC, AND UNDER OTHER APPLICABLE LAW, ALL OTHER
LEGAL AND EQUITABLE RIGHTS TO WHICH LAURUS MAY BE ENTITLED, INCLUDING THE RIGHT
TO TAKE IMMEDIATE POSSESSION OF THE COLLATERAL, TO REQUIRE COMPANY TO ASSEMBLE
THE COLLATERAL, AT COMPANY’S EXPENSE, AND TO MAKE IT AVAILABLE TO LAURUS AT A
PLACE DESIGNATED BY LAURUS WHICH IS REASONABLY CONVENIENT TO BOTH PARTIES AND TO
ENTER ANY OF THE PREMISES OF COMPANY OR WHEREVER THE COLLATERAL SHALL BE
LOCATED, WITH OR WITHOUT FORCE OR PROCESS OF LAW, AND TO KEEP AND STORE THE SAME
ON SAID PREMISES UNTIL SOLD (AND IF SAID PREMISES BE THE PROPERTY OF COMPANY,
COMPANY AGREES NOT TO CHARGE LAURUS FOR STORAGE THEREOF), AND THE RIGHT TO APPLY
FOR THE APPOINTMENT OF A RECEIVER FOR COMPANY’S PROPERTY.  FURTHER, LAURUS MAY,
AT ANY TIME OR TIMES AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, SELL AND
DELIVER ALL COLLATERAL HELD BY OR FOR LAURUS AT PUBLIC OR PRIVATE SALE FOR CASH,
UPON CREDIT OR OTHERWISE, AT SUCH PRICES AND UPON SUCH TERMS AS LAURUS, IN
LAURUS’ SOLE DISCRETION, DEEMS ADVISABLE OR LAURUS MAY OTHERWISE RECOVER UPON
THE COLLATERAL IN ANY COMMERCIALLY REASONABLE MANNER AS LAURUS, IN ITS SOLE
DISCRETION, DEEMS ADVISABLE.  THE REQUIREMENT OF REASONABLE NOTICE SHALL BE MET
IF SUCH NOTICE IS MAILED POSTAGE PREPAID TO COMPANY AT COMPANY’S ADDRESS AS
SHOWN IN LAURUS’ RECORDS, AT LEAST TEN (10) DAYS BEFORE THE TIME OF THE EVENT OF
WHICH NOTICE IS BEING GIVEN.  LAURUS MAY BE THE PURCHASER AT ANY SALE, IF IT IS
PUBLIC.  IN CONNECTION WITH THE EXERCISE OF THE FOREGOING REMEDIES, LAURUS IS
GRANTED PERMISSION TO USE ALL OF COMPANY’S TRADEMARKS, TRADENAMES, TRADESTYLES,
PATENTS, PATENT APPLICATIONS, LICENSES, FRANCHISES AND OTHER PROPRIETARY
RIGHTS.  THE PROCEEDS OF SALE SHALL BE APPLIED FIRST TO ALL COSTS AND EXPENSES
OF SALE, INCLUDING ATTORNEYS’ FEES, AND SECOND TO THE PAYMENT (IN WHATEVER

 


19

--------------------------------------------------------------------------------


 

order Laurus elects) of all Obligations.  After the indefeasible payment and
satisfaction in full in cash of all of the Obligations, and after the payment by
Laurus of any other amount required by any provision of law, including Section
608(a)(1) of the Code (but only after Laurus has received what Laurus considers
reasonable proof of a subordinate party’s security interest), the surplus, if
any, shall be paid to Company or its representatives or to whosoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct.  Company shall remain liable to Laurus for any deficiency.  In
addition, Company shall pay Laurus a liquidation fee (“Liquidation Fee”) in the
amount of five percent (5%) of the face amount of each Account outstanding at
any time during a “liquidation period”, but in no event shall the aggregate 
Liquidation Fee payable hereunder be more than fifteen percent (15%) of all
Accounts outstanding on the first day of the liquidation period.  For purposes
hereof, “liquidation period” means a period:  (i) beginning on the earliest date
of (x) an event referred to in Section 18(i) or 18(j), or (y) the cessation of
Company’s business; and (ii) ending on the date on which Laurus has actually
received all Obligations due and owing it under this Agreement and the Ancillary
Agreements.  The Liquidation Fee shall be paid on the earlier to occur of:  (i)
the date on which Laurus collects the applicable Account; and (ii) the 90th day
from the invoice of such Account by deduction from any amount otherwise due from
Laurus to Company directly, at the option of Laurus.  Company and Laurus
acknowledge that the actual damages that would be incurred by Laurus after the
occurrence of an Event of Default would be difficult to quantity and that
Company and Laurus have agreed that the fees and obligations set forth in this
Section and in this Agreement would constitute fair and appropriate liquidated
damages in the event of any such termination.

 


20.   WAIVERS.  TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, COMPANY WAIVES
(A) PRESENTMENT, DEMAND AND PROTEST, AND NOTICE OF PRESENTMENT, DISHONOR, INTENT
TO ACCELERATE, ACCELERATION, PROTEST, DEFAULT, NONPAYMENT, MATURITY, RELEASE,
COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY OR ALL OF THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS OR ANY OTHER NOTES, COMMERCIAL PAPER, ACCOUNTS,
CONTRACTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD
BY LAURUS ON WHICH COMPANY MAY IN ANY WAY BE LIABLE, AND HEREBY RATIFIES AND
CONFIRMS WHATEVER LAURUS MAY DO IN THIS REGARD; (B) ALL RIGHTS TO NOTICE AND A
HEARING PRIOR TO LAURUS’ TAKING POSSESSION OR CONTROL OF, OR TO LAURUS’ REPLEVY,
ATTACHMENT OR LEVY UPON, ANY COLLATERAL OR ANY BOND OR SECURITY THAT MIGHT BE
REQUIRED BY ANY COURT PRIOR TO ALLOWING LAURUS TO EXERCISE ANY OF ITS REMEDIES;
AND (C) THE BENEFIT OF ALL VALUATION, APPRAISAL AND EXEMPTION LAWS.  COMPANY
ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF ITS CHOICES AND DECISIONS
WITH RESPECT TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS AND THE TRANSACTIONS
EVIDENCED HEREBY AND THEREBY.

 


21.   EXPENSES.  COMPANY SHALL PAY ALL OF LAURUS’ REASONABLE OUT-OF-POCKET COSTS
AND EXPENSES, INCLUDING REASONABLE FEES AND DISBURSEMENTS OF IN-HOUSE OR OUTSIDE
COUNSEL IN AN AGGREGATE AMOUNT NOT TO EXCEED $22,000 AND DUE DILIGENCE EXAMINERS
AND APPRAISERS IN AN AGGREGATE AMOUNT NOT TO EXCEED $17,500, IN CONNECTION WITH
THE PREPARATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS, AND IN CONNECTION WITH THE PROSECUTION OR DEFENSE OF ANY ACTION,
CONTEST, DISPUTE, SUIT OR PROCEEDING CONCERNING ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT OR ANY ANCILLARY AGREEMENT. 
COMPANY SHALL ALSO PAY ALL OF LAURUS’ REASONABLE FEES, CHARGES, OUT-OF-POCKET
COSTS AND EXPENSES, INCLUDING FEES AND DISBURSEMENTS OF COUNSEL AND APPRAISERS,
IN CONNECTION WITH (A) THE PREPARATION, EXECUTION AND DELIVERY OF ANY WAIVER,
ANY AMENDMENT THERETO OR CONSENT

 


20

--------------------------------------------------------------------------------


 

proposed or executed in connection with the transactions contemplated by this
Agreement or the Ancillary Agreements, (b) Laurus’ obtaining performance of the
Obligations under this Agreement and any Ancillary Agreements, including, but
not limited to, the enforcement or defense of Laurus’ security interests,
assignments of rights and Liens hereunder as valid perfected security interests,
(c) any attempt to inspect, verify, protect, collect, sell, liquidate or
otherwise dispose of any Collateral, (d) any appraisals or re-appraisals of any
property (real or personal) pledged to Laurus by Company as Collateral for, or
any other Person as security for, Company’s Obligations hereunder and (e) any
consultations in connection with any of the foregoing.  Company shall also pay
Laurus’ customary bank charges for all bank services (including wire transfers)
performed or caused to be performed by Laurus for Company at Company’s request
or in connection with Company’s loan account with Laurus.  All such costs and
expenses together with all filing, recording and search fees, taxes and interest
payable by Company to Laurus shall be payable on demand and shall be secured by
the Collateral.  If any tax by any Governmental Authority is or may be imposed
on or as a result of any transaction between Company and Laurus which Laurus is
or may be required to withhold or pay, Company agrees to indemnify and hold
Laurus harmless in respect of such taxes, and Company will repay to Laurus the
amount of any such taxes which shall be charged to Company’s account; and until
Company shall furnish Laurus with indemnity therefor (or supply Laurus with
evidence satisfactory to it that due provision for the payment thereof has been
made), Laurus may hold without interest any balance standing to Company’s credit
and Laurus shall retain its Liens in any and all Collateral.

 


22.   NO SHORTING.  NEITHER LAURUS NOR ANY OF ITS AFFILIATES NOR INVESTMENT
PARTNERS SHALL CAUSE ANY PERSON OR ENTITY TO DIRECTLY OR INDIRECTLY ENGAGE IN
“SHORT SALES” OR OTHER HEDGING STRATEGIES OF THE COMPANY’S COMMON STOCK AS LONG
AS ANY NOTE IS OUTSTANDING.


 


23.   ASSIGNMENT BY LAURUS.  LAURUS MAY ASSIGN ANY OR ALL OF THE OBLIGATIONS
TOGETHER WITH ANY OR ALL OF THE SECURITY THEREFOR AND ANY TRANSFEREE SHALL
SUCCEED TO ALL OF LAURUS’ RIGHTS WITH RESPECT THERETO.  UPON SUCH TRANSFER AND
ASSUMPTION IN FULL BY TRANSFEREE OF ALL OF LAURUS’ RESPONSIBILITIES HEREUNDER,
LAURUS SHALL BE RELEASED FROM ALL RESPONSIBILITY FOR THE COLLATERAL TO THE
EXTENT SAME IS ASSIGNED TO AND ASSUMED BY ANY TRANSFEREE.  LAURUS MAY FROM TIME
TO TIME SELL OR OTHERWISE GRANT PARTICIPATIONS IN ANY OF THE OBLIGATIONS AND THE
HOLDER OF ANY SUCH PARTICIPATION SHALL, SUBJECT TO THE TERMS OF ANY AGREEMENT
BETWEEN LAURUS AND SUCH HOLDER, BE ENTITLED TO THE SAME BENEFITS AS LAURUS WITH
RESPECT TO ANY SECURITY FOR THE OBLIGATIONS IN WHICH SUCH HOLDER IS A
PARTICIPANT.  COMPANY AGREES THAT EACH SUCH HOLDER MAY EXERCISE ANY AND ALL
RIGHTS OF BANKER’S LIEN, SET-OFF AND COUNTERCLAIM WITH RESPECT TO ITS
PARTICIPATION IN THE OBLIGATIONS AS FULLY AS THOUGH COMPANY WERE DIRECTLY
INDEBTED TO SUCH HOLDER IN THE AMOUNT OF SUCH PARTICIPATION.

 


24.   NO WAIVER; CUMULATIVE REMEDIES.  FAILURE BY LAURUS TO EXERCISE ANY RIGHT,
REMEDY OR OPTION UNDER THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY SUPPLEMENT
HERETO OR THERETO OR ANY OTHER AGREEMENT BETWEEN COMPANY AND LAURUS OR DELAY BY
LAURUS IN EXERCISING THE SAME, WILL NOT OPERATE AS A WAIVER; NO WAIVER BY LAURUS
WILL BE EFFECTIVE UNLESS IT IS IN WRITING AND THEN ONLY TO THE EXTENT
SPECIFICALLY STATED.  LAURUS’ RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS WILL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHT OR
REMEDY WHICH LAURUS MAY HAVE.

 

21

--------------------------------------------------------------------------------


 


25.   APPLICATION OF PAYMENTS.  COMPANY IRREVOCABLY WAIVES THE RIGHT TO DIRECT
THE APPLICATION OF ANY AND ALL PAYMENTS AT ANY TIME OR TIMES HEREAFTER RECEIVED
BY LAURUS FROM OR ON COMPANY’S BEHALF AND COMPANY HEREBY IRREVOCABLY AGREES THAT
LAURUS SHALL HAVE THE CONTINUING EXCLUSIVE RIGHT TO APPLY AND REAPPLY ANY AND
ALL PAYMENTS RECEIVED AT ANY TIME OR TIMES HEREAFTER AGAINST THE OBLIGATIONS
HEREUNDER IN SUCH MANNER AS LAURUS MAY DEEM ADVISABLE NOTWITHSTANDING ANY ENTRY
BY LAURUS UPON ANY OF LAURUS’ BOOKS AND RECORDS.

 


26.   INDEMNITY.  COMPANY AGREES TO INDEMNIFY AND HOLD LAURUS, AND ITS
RESPECTIVE AFFILIATES, EMPLOYEES, ATTORNEYS AND AGENTS (EACH, AN “INDEMNIFIED
PERSON”), HARMLESS FROM AND AGAINST ANY AND ALL SUITS, ACTIONS, PROCEEDINGS,
CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES OF ANY KIND OR NATURE
WHATSOEVER (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS AND OTHER COSTS OF
INVESTIGATION OR DEFENSE, INCLUDING THOSE INCURRED UPON ANY APPEAL) WHICH MAY BE
INSTITUTED OR ASSERTED AGAINST OR INCURRED BY ANY SUCH INDEMNIFIED PERSON AS THE
RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS
AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR WITH RESPECT TO THE EXECUTION,
DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF, OR IN ANY OTHER WAY
ARISING OUT OF OR RELATING TO, THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR ANY
OTHER DOCUMENTS OR TRANSACTIONS CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN
AND ANY ACTIONS OR FAILURES TO ACT WITH RESPECT TO ANY OF THE FOREGOING, EXCEPT
TO THE EXTENT THAT ANY SUCH INDEMNIFIED LIABILITY IS FINALLY DETERMINED BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PERSON’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.

 


27.   REVIVAL.  COMPANY FURTHER AGREES THAT TO THE EXTENT COMPANY MAKES A
PAYMENT OR PAYMENTS TO LAURUS, WHICH PAYMENT OR PAYMENTS OR ANY PART THEREOF ARE
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE
AND/OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY UNDER ANY
BANKRUPTCY ACT, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE, THEN, TO
THE EXTENT OF SUCH PAYMENT OR REPAYMENT, THE OBLIGATION OR PART THEREOF INTENDED
TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF
SAID PAYMENT HAD NOT BEEN MADE.

 


28.   NOTICES.  ANY NOTICE OR REQUEST HEREUNDER MAY BE GIVEN TO COMPANY OR
LAURUS AT THE RESPECTIVE ADDRESSES SET FORTH BELOW OR AS MAY HEREAFTER BE
SPECIFIED IN A NOTICE DESIGNATED AS A CHANGE OF ADDRESS UNDER THIS SECTION.  ANY
NOTICE OR REQUEST HEREUNDER SHALL BE GIVEN BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, HAND DELIVERY, OVERNIGHT MAIL OR TELECOPY (CONFIRMED
BY MAIL).  NOTICES AND REQUESTS SHALL BE, IN THE CASE OF THOSE BY HAND DELIVERY,
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED TO ANY OFFICER OF THE PARTY TO WHOM IT
IS ADDRESSED, IN THE CASE OF THOSE BY MAIL OR OVERNIGHT MAIL, DEEMED TO HAVE
BEEN GIVEN WHEN DEPOSITED IN THE MAIL OR WITH THE OVERNIGHT MAIL CARRIER, AND,
IN THE CASE OF A TELECOPY, WHEN CONFIRMED.

 

22

--------------------------------------------------------------------------------


 

Notices shall be provided as follows:

 

 

If to Laurus:

Laurus Master Fund, Ltd.
c/o Laurus Capital Management, LLC
152 West 57th Street
New York, New York 10019
Attention:  David Grin
Telephone: (212) 541-4434
Telecopier:  (212) 541-5800

 

 

 

 

With a copy to:

Loeb & Loeb LLP
345 Park Avenue
New York, New York  10154
Attention:  Scott J. Giordano, Esq.
Telephone:  (212) 407-4000
Telecopier: (212) 407-4990

 

 

 

 

If to Company:

Digital Angel Corporation
490 Villaume Ave.
South St. Paul, MN  55075
Attention: Mr. James P. Santelli
Telephone (651) 552-6325
Telecopier: (651) 455-0413

 

 

 

 

With a copy to:

Winthrop & Weinstine, P.A.
Suite 3500
225 South Sixth Street
Minneapolis, MN 55402
Attention:  Michele D. Vaillancourt, Esq.,
Telephone: (612) 604-6400
Telecopier: (612) 604-6800

 


(A)   GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF. COMPANY HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK, STATE OF NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN COMPANY AND LAURUS PERTAINING TO THIS
AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR AS TO ANY MATTER ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS; PROVIDED, THAT
LAURUS AND COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE

 


23

--------------------------------------------------------------------------------


 


HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK;
AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE
TO PRECLUDE LAURUS FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF LAURUS.  COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, ADDRESSED TO COMPANY AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF COMPANY’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID. THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN
LAURUS AND COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED THERETO. THE PREVAILING PARTY
SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ITS REASONABLE ATTORNEY’S FEES
AND COSTS.  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT IS INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND
SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW.  ANY SUCH
PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT
AFFECT THE VALIDITY OR UNENFORCEABILITY OF ANY OTHER PROVISION OF THIS
AGREEMENT.  NOTHING CONTAINED HEREIN SHALL BE DEEMED OR OPERATE TO PRECLUDE
LAURUS FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION AGAINST THE BORROWER IN
ANY OTHER JURISDICTION TO COLLECT ON THE COMPANY’S OBLIGATIONS TO LAURUS, TO
REALIZE ON ANY COLLATERAL OR ANY OTHER SECURITY FOR SUCH OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LAURUS.

 


29.   LIMITATION OF LIABILITY.  COMPANY ACKNOWLEDGES AND UNDERSTANDS THAT IN
ORDER TO ASSURE REPAYMENT OF THE OBLIGATIONS HEREUNDER LAURUS MAY BE REQUIRED TO
EXERCISE ANY AND ALL OF LAURUS’ RIGHTS AND REMEDIES HEREUNDER AND AGREES THAT
NEITHER LAURUS NOR ANY OF LAURUS’ AGENTS SHALL BE LIABLE FOR ACTS TAKEN OR
OMISSIONS ARE TAKEN OR MADE IN CONNECTION HEREWITH OR


 


24

--------------------------------------------------------------------------------


 


THEREWITH EXCEPT TO THE EXTENT THAT SUCH ACTIONS OR OMISSIONS ARE TAKEN OR MADE
BY SUCH PERSON OR ENTITY WITH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT .

 


30.   ENTIRE UNDERSTANDING.  THIS AGREEMENT AND THE ANCILLARY AGREEMENTS CONTAIN
THE ENTIRE UNDERSTANDING BETWEEN COMPANY AND LAURUS AND ANY PROMISES,
REPRESENTATIONS, WARRANTIES OR GUARANTEES NOT HEREIN CONTAINED SHALL HAVE NO
FORCE AND EFFECT UNLESS IN WRITING, SIGNED BY COMPANY’S AND LAURUS’ RESPECTIVE
OFFICERS.  NEITHER THIS AGREEMENT, THE ANCILLARY AGREEMENTS, NOR ANY PORTION OR
PROVISIONS THEREOF MAY BE CHANGED, MODIFIED, AMENDED, WAIVED, SUPPLEMENTED,
DISCHARGED, CANCELLED OR TERMINATED ORALLY OR BY ANY COURSE OF DEALING, OR IN
ANY MANNER OTHER THAN BY AN AGREEMENT IN WRITING, SIGNED BY THE PARTY TO BE
CHARGED.

 


31.   SEVERABILITY.  WHEREVER POSSIBLE EACH PROVISION OF THIS AGREEMENT OR THE
ANCILLARY AGREEMENTS SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT OR THE
ANCILLARY AGREEMENTS SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW SUCH
PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS
THEREOF.

 


32.   CAPTIONS.  ALL CAPTIONS ARE AND SHALL BE WITHOUT SUBSTANTIVE MEANING OR
CONTENT OF ANY KIND WHATSOEVER.

 


33.   COUNTERPARTS; TELECOPIER SIGNATURES.  THIS AGREEMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL AND ALL OF
WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  ANY SIGNATURE
DELIVERED BY A PARTY VIA TELECOPIER TRANSMISSION SHALL BE DEEMED TO BE ANY
ORIGINAL SIGNATURE HERETO.

 


34.   CONSTRUCTION.  THE PARTIES ACKNOWLEDGE THAT EACH PARTY AND ITS COUNSEL
HAVE REVIEWED THIS AGREEMENT AND THAT THE NORMAL RULE OF CONSTRUCTION TO THE
EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL
NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT OR ANY AMENDMENTS,
SCHEDULES OR EXHIBITS THERETO.

 


35.   PUBLICITY.  COMPANY HEREBY AUTHORIZE LAURUS TO MAKE APPROPRIATE
ANNOUNCEMENTS OF THE FINANCIAL ARRANGEMENT ENTERED INTO BY AND BETWEEN COMPANY
AND LAURUS, INCLUDING, WITHOUT LIMITATION, ANNOUNCEMENTS WHICH ARE COMMONLY
KNOWN AS TOMBSTONES, IN SUCH PUBLICATIONS AND TO SUCH SELECTED PARTIES AS LAURUS
SHALL IN ITS SOLE AND ABSOLUTE DISCRETION DEEM APPROPRIATE.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

DIGITAL ANGEL CORPORATION

 

 

 

By:

 

 

 

Name: James P. Santelli,

 

Title: Vice President Finance and CFO

 

 

LAURUS MASTER FUND, LTD.

 

 

 

By:

 

 

 

Name: David Grin

 

Title: Director

 

26

--------------------------------------------------------------------------------


 

Annex A - Definitions

 

“Account Debtor” means any Person who is or may be obligated with respect to, or
on account of, an Account.

 

“Accountants” has the meaning given to such term in Section 11(a).

 

“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including:  (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC); (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.

 

“Accounts Availability” means the amount of Loans against Eligible Accounts
Laurus from time to time makes available to the Company up to eighty five
percent (85%) of the net face amount of Eligible Accounts based on Accounts of
Company.

 

“Affiliate” of any Person means (a) any Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or (b) any Person who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above.  For purposes of this definition, control of a
Person shall mean the power, direct or indirect, (i) to vote five percent
(5.00%) or more of the securities having ordinary voting power for the election
of directors of such Person, or (ii) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Ancillary Agreements” means, the Notes, Warrants, Registration Rights
Agreement, and all other agreements, instruments, documents, mortgages, pledges,
powers of attorney, consents, assignments, contracts, notices, security
agreements, trust agreements and guarantees whether heretofore, concurrently, or
hereafter executed by or on behalf of Company or any other Person or delivered
to Laurus, relating to this Agreement or to the transactions contemplated by
this Agreement or otherwise relating to the relationship between the  Company
and Laurus.

 

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer

 

27

--------------------------------------------------------------------------------


 

discs and other data and software storage and media devices, accounting books
and records, financial statements (actual and pro forma), filings with
Governmental Authorities and any and all records and instruments relating to the
Collateral or otherwise necessary or helpful in the collection thereof or the
realization thereupon.

 

“Borrowing Availability” means Accounts Availability plus Inventory
Availability.

 

“Business Day” means a day on which Laurus is open for business and that is not
a Saturday, a Sunday or other day on which banks are required or permitted to be
closed in the State of New York.

 

“Capital Availability Amount” means $5,000,000.

 

“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Person.

 

“Closing Date” means the date on which Company shall first receive proceeds of
the initial Loans.

 

“Collateral” means all of Company’s property and assets, whether real or
personal, tangible or intangible, and whether now owned or hereafter acquired,
or in which it now has or at any time in the future may acquire any right, title
or interests including all of the following property in which it now has or at
any time in the future may acquire any right, title or interest:

 


(A)           ALL INVENTORY;

 


(B)           ALL EQUIPMENT;

 


(C)           ALL FIXTURES;

 


(D)           ALL GENERAL INTANGIBLES;

 


(E)           ALL ACCOUNTS;

 


(F)            ALL DEPOSIT ACCOUNTS, OTHER BANK ACCOUNTS AND ALL FUNDS ON
DEPOSIT THEREIN;

 


(G)           ALL INVESTMENT PROPERTY;

 


(H)           ALL STOCK;

 


(I)            ALL CHATTEL PAPER;

 


(J)            ALL LETTER-OF-CREDIT RIGHTS;

 


(K)           ALL INSTRUMENTS;

 


(L)            ALL COMMERCIAL TORT CLAIMS SET FORTH ON EXHIBIT 1(A);

 

28

--------------------------------------------------------------------------------


 


(M)          ALL BOOKS AND RECORDS;

 


(N)           ALL SUPPORTING OBLIGATIONS INCLUDING LETTERS OF CREDIT AND
GUARANTEES ISSUED IN SUPPORT OF ACCOUNTS, CHATTEL PAPER, GENERAL INTANGIBLES AND
INVESTMENT PROPERTY;

 


(O)           (I) ALL MONEY, CASH AND CASH EQUIVALENTS AND (II) ALL CASH HELD AS
CASH COLLATERAL TO THE EXTENT NOT OTHERWISE CONSTITUTING COLLATERAL, ALL OTHER
CASH OR PROPERTY AT ANY TIME ON DEPOSIT WITH OR HELD BY LAURUS FOR THE ACCOUNT
OF COMPANY (WHETHER FOR SAFEKEEPING, CUSTODY, PLEDGE, TRANSMISSION OR
OTHERWISE); AND

 


(P)           ALL PRODUCTS AND PROCEEDS OF ALL OR ANY OF THE FOREGOING, TORT
CLAIMS AND ALL CLAIMS AND OTHER RIGHTS TO PAYMENT INCLUDING INSURANCE CLAIMS
AGAINST THIRD PARTIES FOR LOSS OF, DAMAGE TO, OR DESTRUCTION OF, AND (II)
PAYMENTS DUE OR TO BECOME DUE UNDER LEASES, RENTALS AND HIRES OF ANY OR ALL OF
THE FOREGOING AND PROCEEDS PAYABLE UNDER, OR UNEARNED PREMIUMS WITH RESPECT TO
POLICIES OF INSURANCE IN WHATEVER FORM.

 

“Contract Rate” means an interest rate per annum equal to the Prime Rate plus
two and one half percent (2.5%) per annum.

 

“Default” means any act or event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

 

“Default Rate” has the meaning given to such term in Section 5(a)(iii).

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person, including, without
limitation, the Lockbox Account.

 

“Documents” means all “documents”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.

 

“Eligible Accounts” means and includes each Account which conforms to the
following criteria:  (a) shipment of the merchandise or the rendition of
services has been completed; (b) no return, rejection or repossession of the
merchandise has occurred; (c) merchandise or services shall not have been
rejected or disputed by the Account Debtor and there shall not have been
asserted any offset, defense or counterclaim; (d) continues to be in full
conformity with the representations and warranties made by Company to Laurus
with respect thereto; (e) Laurus is, and continues to be, satisfied with the
credit standing of the Account Debtor in relation to the amount of credit
extended; (f) there are no facts existing or threatened which are likely to
result in any adverse change in an Account Debtor’s financial condition; (g) is
documented by an invoice in a form approved by Laurus and shall not be unpaid
more than one hundred twenty (120) days from invoice date; (h) not more than
twenty-five percent (25%) of the unpaid amount of invoices due from such Account
Debtor remains unpaid more than one hundred twenty (120) days from invoice date;
(i) is not evidenced by chattel paper or an instrument of any kind with respect
to or in payment of the Account unless such instrument is duly endorsed to and
in possession of Laurus or represents a check in payment of a Account; (j)

 

29

--------------------------------------------------------------------------------


 

the Account Debtor is located in the United States; provided, however, Laurus
may, from time to time, in the exercise of its sole discretion and based upon
satisfaction of certain conditions to be determined at such time by Laurus, deem
certain Accounts as Eligible Accounts notwithstanding that such Account is due
from an Account Debtor located outside of the United States; (k) Laurus has a
first priority perfected Lien in such Account and such Account is not subject to
any Lien other than Permitted Liens; (l) does not arise out of transactions with
any employee, officer, agent, director, stockholder or Affiliate of Company; (m)
is payable to Company; (n) does not arise out of a bill and hold sale prior to
shipment and does not arise out of a sale to any Person to which Company is
indebted in excess of fifty thousand dollars ($50,000); (o) is net of any
returns, discounts, claims, credits and allowances; (p) if the Account arises
out of contracts between Company and the United States, any state, or any
department, agency or instrumentality of any of them, Company has so notified
Laurus, in writing, prior to the creation of such Account, and there has been
compliance with any governmental notice or approval requirements, including
compliance with the Federal Assignment of Claims Act; (q) is a good and valid
account representing an undisputed bona fide indebtedness incurred by the
Account Debtor therein named, for a fixed sum as set forth in the invoice
relating thereto with respect to an unconditional sale and delivery upon the
stated terms of goods sold by Company or work, labor and/or services rendered by
Company; (r) does not arise out of progress billings prior to completion of the
order; (s) the total unpaid Accounts from such Account Debtor  does not exceed
twenty-five percent (25%) of all Eligible Accounts (provided, however, that if
such unpaid Accounts from any Account Debtor exceed twenty-five percent (25%) of
all Eligible Accounts, only that portion of such Accounts which exceeds
twenty-five percent (25%) of Eligible Receivables will be excluded as
ineligible); provided, however, that the Accounts of each of Pacific States
Marine, Schering Plough Animal Health, Merial, BioMark and the United States
Department of Energy (the Permitted Accounts”), shall not be subject to such 25%
limitation but instead any of such Permitted Accounts  may constitute up to
forty-five percent (45%) of all Eligible Accounts, and only that portion of any
such Permitted Accounts which exceeds forty-five percent (45%) of Eligible
Accounts  will be excluded as ineligible; (t) Company’s right to payment is
absolute and not contingent upon the fulfillment of any condition whatsoever;
(u) Company is able to bring suit and enforce its remedies against the Account
Debtor through judicial process; (v) does not represent interest payments, late
or finance charges or service charges owing to Company and (w) is otherwise
satisfactory to Laurus as determined by Laurus in the exercise of its sole
discretion, exercised reasonably.  In the event Company requests that Laurus
include within Eligible Accounts certain Accounts of one or more of Company’s
acquisition targets, Laurus shall at the time of such request consider such
inclusion, but any such inclusion shall be at the sole option of Laurus and
shall at all times be subject to the execution and delivery to Laurus of all
such documentation (including, without limitation, guaranty and security
documentation) as Laurus may require in its sole discretion.

 

“Eligible Inventory” means Inventory which Laurus, in its reasonable discretion,
determines: (a) is subject to the security interest of Laurus and is subject to
no other liens or encumbrances whatsoever (other than Permitted Liens); (b) is
in good condition and meets all standards imposed by any governmental agency, or
department or division thereof having regulatory authority over such Inventory,
its use or sale including but not limited to the Federal Fair Labor Standards
Act of 1938 as amended, and all rules, regulations and orders thereunder,

 

30

--------------------------------------------------------------------------------


 

(c) is currently either usable or salable in the normal course of Company’s
business; and (d) not to be ineligible for any other reason.

 

“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
that are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.

 

“ERISA” shall have the meaning given to such term in Section 12(g).

 

“Event of Default” means the occurrence of any of the events set forth in
Section 19.

 

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.

 

“Formula Amount” has the meaning set forth in Section 2(a)(i).

 

“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.

 

“General Intangibles” means all “general intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person including all right,
title and interest that such Person may now or hereafter have in or under any
contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to received dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, and rights of indemnification.

 

“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

 

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs,

 

31

--------------------------------------------------------------------------------


 

operating and training manuals, customer lists, and distribution agreements now
owned or hereafter acquired by any Person.

 

.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Indemnified Person” shall have the meaning given to such term in Section 25.

 

“Initial Term” means the Closing Date through the close of business on the third
anniversary of the Closing Date, subject to acceleration at the option of Laurus
upon the occurrence of an Event of Default hereunder or other termination
hereunder.

 

“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

 

“Intellectual Property” means any and all Licenses, patents, patent
registrations, copyrights, copyright registrations, trademarks, trademark
registrations, trade secrets and customer lists.

 

“Inventory” means all “inventory”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all inventory,
merchandise, goods and other personal property that are held by or on behalf of
such Person for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process, finished
goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.

 

“Inventory Availability” means the amount of Revolving Credit Advances against
Eligible Inventory Laurus may from time to time during the Term make available
to the Company up to the lesser of (a) $800,000, (b) up to forty percent (40%)
of the value of Eligible Inventory (calculated at its orderly liquidation value)
and (c)  fifty percent (50%) of the Accounts Availability; provided, however,
until such time as Laurus shall have completed an appraisal of the Inventory,
which appraisal shall be completed no later than August 31, 2003, the Inventory
Availability shall be zero ($0).

 

“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.

 

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.

 

32

--------------------------------------------------------------------------------


 

“License” means any rights under any written agreement now or hereafter acquired
by any Person to use any trademark, trademark registration, copyright, copyright
registration or invention for which a patent is in existence or other license of
rights or interests now held or hereafter acquired by any Person.

 

“Lien” means any mortgage, security deed, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.

 

“Loans” shall have the meaning set forth in Section 2(a)(i) and shall include
all other extensions of credit hereunder and under any Ancillary Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition,
operations, assets, business or prospects of Company, (b) Company’s ability to
pay or perform the Obligations in accordance with the terms hereof or any
Ancillary Agreement, (c) the value of the Collateral, the Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Laurus’ rights and remedies under this Agreement and the
Ancillary Agreements.

 

“Minimum Borrowing Amount” means $1,500,000 which such aggregate amount shall be
evidenced by Minimum Borrowing Notes.

 

“Minimum Borrowing Notes” shall mean each Secured Convertible Note, which shall
be issued in a series, made by the Company in favor of Laurus to evidence the
Minimum Borrowing Amount.

 

“Maximum Legal Rate” shall have the meaning given to such term in Section
5(a)(iv).

 

“Notes” means each Secured Convertible Note made by Company in favor of Laurus
in connection with the transactions contemplated hereby, as the same may be
amended, modified and supplemented from time to time.

 

“Obligations” means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by Company to Laurus (or any corporation that
directly or indirectly controls or is controlled by or is under common control
with Laurus) of every kind and description (whether or not evidenced by any note
or other instrument and whether or not for the payment of money or the
performance or non-performance of any act), direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, whether existing by operation of law or otherwise now existing or
hereafter arising including any debt, liability or obligation owing from Company
to others which Laurus may have obtained by assignment or otherwise and further
including all interest (including interest accruing at the then applicable rate
provided in this Agreement after the maturity of the Loans and interest accruing
at the then applicable rate provided in this Agreement after the filing of any
petition in

 

33

--------------------------------------------------------------------------------


 

bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), charges or any other payments Company is required
to make by law or otherwise arising under or as a result of this Agreement and
the Ancillary Agreements, together with all reasonable expenses and reasonable
attorneys’ fees chargeable to Company’s account or incurred by Laurus in
connection with Company’s account whether provided for herein or in any
Ancillary Agreement.

 

“Payment Intangibles” means all “payment intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person, including, a General
Intangible under which the Account Debtor’s principal obligation is a monetary
obligation.

 

“Permitted Liens” means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue; (b) Liens incurred in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of the applicable
Company in conformity with GAAP; (c) Liens in favor of Laurus; (d) Liens for
taxes (i) not yet due or (ii) being diligently contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the applicable Company in conformity with GAAP
provided, that, the Lien shall have no effect on the priority of Liens in favor
of Laurus or the value of the assets in which Laurus has a Lien; (e) Purchase
Money Liens securing Purchase Money Indebtedness to the extent permitted in this
Agreement and (f) Liens specified on Exhibit 2 hereto.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

 

“Prime Rate” means the “base rate” or “prime rate” published in the Wall Street
Journal from time to time.  The Prime Rate shall be increased or decreased as
the case may be for each increase or decrease in the Prime Rate in an amount
equal to such increase or decrease in the Prime Rate; each change to be
effective as of the day of the change in such rate.

 

“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include:  (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Company or any other Person from time to time
with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to Company from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of any
Collateral by any governmental body, governmental authority, bureau or agency
(or any person acting under color of governmental authority); (c) any claim of
Company against third parties (i) for past, present or future infringement of
any Intellectual Property or (ii) for past, present or future infringement or
dilution of any trademark or trademark license or for injury to the goodwill
associated with any trademark, trademark registration or trademark licensed
under any trademark License; (d) any recoveries by Company against third parties
with respect to any

 

34

--------------------------------------------------------------------------------


 

litigation or dispute concerning any Collateral, including claims arising out of
the loss or nonconformity of, interference with the use of, defects in, or
infringement of rights in, or damage to, Collateral; (e) all amounts collected
on, or distributed on account of, other Collateral, including dividends,
interest, distributions and Instruments with respect to Investment Property and
pledged Stock; and (f) any and all other amounts , rights to payment or other
property acquired upon the sale, lease, license, exchange or other disposition
of Collateral and all rights arising out of Collateral.

 

“Purchase Money Indebtedness” means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, (b) any
indebtedness incurred for the sole purpose of financing or refinancing all or
any part of the purchase price of any fixed asset, and (c) any renewals,
extensions or refinancings thereof (but not any increases in the principal
amounts thereof outstanding at that time).

 

“Purchase Money Lien” means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

 

“Registration Rights Agreements” means those registration rights agreements from
time to time entered into between Company and Laurus, as amended, modified and
supplemented from time to time.

 

“Renewal Term” has the meaning set forth in Section 16.

 

“Revolving Note” shall means that secured revolving note of made by the Company
in favor of Laurus in the aggregate principal amount of three million five
hundred thousand dollars ($3,500,000)

 

“Securities”  has the meaning set forth in Section 12(n).

 

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

 

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Securities Exchange Act of 1934).

 

“Subsidiary” of any Person means a corporation or other entity whose shares of
stock or other ownership interests having ordinary voting power (other than
stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors of such
corporation, or other Persons performing similar functions for such entity, are
owned, directly or indirectly, by such Person.

 

35

--------------------------------------------------------------------------------


 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC.

 

“Term” means, as applicable, the Initial Term and any Renewal Term.

 

“UCC” means the Uniform Commercial Code as the same may, from time be in effect
in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Laurus’ Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Ancillary
Agreement and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.

 

“Warrants” has the meaning set forth in the Registration Rights Agreements.

 

EXHIBITS

 

Exhibit 1(A) – Commercial Tort Claims

Exhibit 2 - Permitted Liens

Exhibit 7(c) - Actions for Perfection

Exhibit 7(p) - Bank Accounts

Exhibit 12(d) - Corporate Information and Locations of Collateral

Exhibit 12(i) - Licenses, Patents, Trademarks and Copyrights

Exhibit 13(e)(i) - Permitted Indebtedness

Exhibit 13(e)(ii) - Existing Subsidiaries

Exhibit 13(e)(v) – Stock Held

Exhibit A - Form of Borrowing Base Certificate

 

36

--------------------------------------------------------------------------------


 

LAURUS MASTER FUND, LTD.

 

and

 

DIGITAL ANGEL CORPORATION

 

 

Dated: August 28, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

(a) General Definitions

 

(b)

Accounting Terms

 

(c)

Other Terms

 

(d)

Rules of Construction

 

 

 

2.

Credit Advances.

 

 

 

3.

Repayment of the Loans

 

 

 

4.

Procedure for Loans

 

 

 

5.

Interest and Payments.

 

 

 

 

(a)

Interest.

 

(b)

Payments.

 

 

6.

Security Interest.

 

 

7.

Representations, Warranties and Covenants Concerning the Collateral

 

 

8.

Payment of Accounts.

 

 

9.

Collection and Maintenance of Collateral.

 

 

10.

Inspections and Appraisals

 

 

11.

Financial Reporting

 

 

12.

Additional Representations and Warranties

 

 

13.

Covenants.  Company covenants as follows:

 

 

14.

Further Assurances

 

 

15.

Power of Attorney

 

 

16.

Term of Agreement

 

 

17.

Termination of Lien

 

 

18.

Events of Default

 

 

19.

Remedies

 

i

--------------------------------------------------------------------------------


 

20.

Waivers

 

 

21.

Expenses

 

 

22.

Assignment By Laurus

 

 

23.

No Waiver; Cumulative Remedies

 

 

24.

Application of Payments

 

 

25.

Indemnity

 

 

26.

Revival

 

 

27.

Notices

 

 

28.

Governing Law, Jurisdiction and Waiver of Jury

 

 

29.

Limitation of Liability

 

 

30.

Entire Understanding

 

 

31.

Severability

 

 

32.

Captions

 

 

33.

Counterparts; Telecopier Signatures

 

 

34.

Construction

 

 

35.

Publicity

 

ii

--------------------------------------------------------------------------------